
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


         CREDIT AND SECURITY AGREEMENT

between

ALDILA, INC.
as Borrower

and

KEYBANK NATIONAL ASSOCIATION
as Lender

--------------------------------------------------------------------------------

dated as of
February 8, 2008

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS   1   Section 1.1. Definitions   1   Section 1.2.
Accounting Terms   13   Section 1.3. Terms Generally   14
ARTICLE II. AMOUNT AND TERMS OF CREDIT
 
14   Section 2.1. Amount and Nature of Credit   14   Section 2.2. Revolving
Credit   14   Section 2.3. Term Loan   14   Section 2.4. Interest   14  
Section 2.5. Evidence of Indebtedness   15   Section 2.6. Notice of Credit
Event; Funding of Loans   15   Section 2.7. Payment on Loans and Other
Obligations   16   Section 2.8. Prepayment   16   Section 2.9. Commitment and
Other Fees; Reduction of Commitment   16   Section 2.10. Computation of Interest
and Fees   17   Section 2.11. Mandatory Payments   17
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
 
18   Section 3.1. Requirements of Law   18   Section 3.2. Taxes   19  
Section 3.3. Funding Losses   19   Section 3.4. Eurodollar Rate Rate Lending
Unlawful; Inability to Determine Rate   20   Section 3.5. Funding   20
ARTICLE IV. CONDITIONS PRECEDENT
 
20   Section 4.1. Conditions to Each Credit Event   20   Section 4.2. Conditions
to the First Credit Event   20   Section 4.3. Post-Closing Conditions   22
ARTICLE V. COVENANTS
 
22   Section 5.1. Insurance   22   Section 5.2. Money Obligations   23  
Section 5.3. Financial Statements and Information   23   Section 5.4. Financial
Records   23   Section 5.5. Franchises; Change in Business   23   Section 5.6.
ERISA Pension and Benefit Plan Compliance   24   Section 5.7. Financial
Covenants   24   Section 5.8. Borrowing   24   Section 5.9. Liens   25  
Section 5.10. Regulations T, U and X   25   Section 5.11. Investments, Loans and
Guaranties   26   Section 5.12. Merger and Sale of Assets   26   Section 5.13.
Acquisitions   26   Section 5.14. Notice   27   Section 5.15. Restricted
Payments   27   Section 5.16. Environmental Compliance   27   Section 5.17.
Affiliate Transactions   28


i

--------------------------------------------------------------------------------



  Section 5.18. Use of Proceeds   28   Section 5.19. Corporate Names and
Locations of Collateral   28   Section 5.20. Subsidiary Guaranties, Security
Documents and Pledge of Stock or Other Ownership Interest   28   Section 5.21.
Collateral   29   Section 5.22. Property Acquired Subsequent to the Closing Date
and Right to Take Additional Collateral   30   Section 5.23. Restrictive
Agreements   30   Section 5.24. Amendment of Organizational Documents   30  
Section 5.25. Fiscal Year of Borrower   30   Section 5.26. Further Assurances  
30
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
31   Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification   31
  Section 6.2. Corporate Authority   31   Section 6.3. Compliance with Laws and
Contracts   31   Section 6.4. Litigation and Administrative Proceedings   32  
Section 6.5. Title to Assets   32   Section 6.6. Liens and Security Interests  
32   Section 6.7. Tax Returns   32   Section 6.8. Environmental Laws   32  
Section 6.9. Locations   33   Section 6.10. Continued Business   33  
Section 6.11. Employee Benefits Plans   33   Section 6.12. Consents or Approvals
  33   Section 6.13. Solvency   34   Section 6.14. Financial Statements   34  
Section 6.15. Regulations   34   Section 6.16. Material Agreements   34  
Section 6.17. Intellectual Property   34   Section 6.18. Insurance   34  
Section 6.19. Deposit Accounts   34   Section 6.20. Accurate and Complete
Statements   35   Section 6.21. Investment Company; Other Restrictions   35  
Section 6.22. Defaults   35
ARTICLE VII. SECURITY
 
35   Section 7.1. Security Interest in Collateral   35   Section 7.2.
Collections and Receipt of Proceeds by Borrower   35   Section 7.3. Collections
and Receipt of Proceeds by Lender   36   Section 7.4. Lender's Authority Under
Pledged Notes   37   Section 7.5. Use of Inventory and Equipment   37
ARTICLE VIII. EVENTS OF DEFAULT
 
37   Section 8.1. Payments   37   Section 8.2. Special Covenants   37  
Section 8.3. Other Covenants   37   Section 8.4. Representations and Warranties
  38   Section 8.5. Cross Default   38   Section 8.6. ERISA Default   38  
Section 8.7. Change in Control   38

ii

--------------------------------------------------------------------------------



  Section 8.8. Judgments   38   Section 8.9. Material Adverse Change   38  
Section 8.10. Security   38   Section 8.11. Validity of Loan Documents   38  
Section 8.12. Solvency   39
ARTICLE IX. REMEDIES UPON DEFAULT
 
39   Section 9.1. Optional Defaults   39   Section 9.2. Automatic Defaults   39
  Section 9.3. Offsets   40   Section 9.4. Collateral   40   Section 9.5. Other
Remedies   40
ARTICLE X. MISCELLANEOUS
 
41   Section 10.1. No Waiver; Cumulative Remedies; Relationship of Parties   41
  Section 10.2. Amendments, Waivers and Consents   41   Section 10.3. Notices  
41   Section 10.4. Costs, Expenses and Taxes   41   Section 10.5.
Indemnification   41   Section 10.6. Execution in Counterparts; Binding Effect;
Borrower's Assignment   42   Section 10.7. Patriot Act Notice   42  
Section 10.8 Severability of Provisions; Captions; Attachments   42  
Section 10.9. Confidentiality   42   Section 10.10. Entire Agreement   43  
Section 10.11. Legal Representation of Parties   43   Section 10.12. Governing
Law; Submission to Jurisdiction   43   Section 10.13. Jury Trial Waiver  
Signature Page 1

 

Exhibit A   Form of Revolving Credit Note Exhibit B   Form of Term Note
Exhibit C   Form of Notice of Loan Exhibit D   Form of Compliance Certificate  
    Schedule 1   Guarantors of Payment Schedule 2   Pledged Securities
Schedule 3   Pledged Notes

iii

--------------------------------------------------------------------------------





        This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this "Agreement") is made effective as
of the 8th day of February, 2008 between:

        (a)   ALDILA, INC., a Delaware corporation ("Borrower"); and

        (b)   KEYBANK NATIONAL ASSOCIATION, a national banking association
("Lender").


WITNESSETH:


        WHEREAS, Borrower and Lender desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrower upon the terms and subject to the conditions hereinafter
set forth;

        NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I.    DEFINITIONS

        Section 1.1.    Definitions.    As used in this Agreement, the following
terms shall have the meanings set forth below:

        "Account" means all accounts, as defined in the U.C.C.

        "Account Debtor" means any Person obligated to pay all or any part of
any Account in any manner and includes (without limitation) any Guarantor
thereof.

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of any Person (other than a Company),
or any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.

        "Affiliate" means any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and "control" (including
the correlative meanings, the terms "controlling", "controlled by" and "under
common control with") means the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.

        "Agreement" means that term as defined in the first paragraph hereof.

        "Approved Depository" means a commercial bank organized under the laws
of the United States or a State thereof having (a) capital and surplus in excess
of Five Hundred Million Dollars ($500,000,000) and (b) a Keefe Bank Watch Rating
of "B" or better.

        "Authorized Officer" means a Financial Officer or other individual
authorized by a Financial Officer in writing (with a copy to Lender) to handle
certain administrative matters in connection with this Agreement.

        "Base Rate" means a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

        "Base Rate Loan" means a Revolving Loan described in Section 2.2 hereof
or a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which Borrower shall pay interest at a rate based
on the Base Rate.

        "Borrower" means that term as defined in the first paragraph hereof.

--------------------------------------------------------------------------------



        "Business Day" means any day that is not a Saturday, a Sunday or another
day of the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, if the applicable Business Day relates to a Eurodollar
Loan, a day of the year on which dealings in deposits are carried on in the
London interbank Eurodollar market.

        "Capital Distribution" means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company's capital stock or other equity interest.

        "Capitalized Lease Obligations" means obligations of the Companies for
the payment of rent for any real or personal property under leases or agreements
to lease that, in accordance with GAAP, have been capitalized on the books of
the lessee and, for purposes hereof, the amount of any such obligation shall be
the capitalized amount thereof determined in accordance with GAAP.

        "Cash Collateral Account" means a commercial Deposit Account designated
"cash collateral account" and maintained by Borrower with Lender, without
liability by Lender to pay interest thereon, from which account Lender shall
have the exclusive right to withdraw funds until all of the Obligations are paid
in full.

        "Cash Equivalents" means (a) securities issued, or directly and fully
guaranteed or insured by, the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition; (b) U.S. Dollar denominated time
deposits, certificates of deposit and bankers' acceptances of an Approved
Depository, in each case with maturities of not more than one year from the date
of acquisition; (c) commercial paper issued by an Approved Depository or by the
parent company of an Approved Depository and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by Standard & Poor's or
at least P-1 or the equivalent thereof by Moody's, or guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from Standard & Poor's or Moody's, as the
case may be, and in each case maturing within two hundred seventy (270) days
after the date of acquisition; (d) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in subparts (a) through (c) above; and (e) investments in money market
funds access to which is provided as part of "sweep" accounts maintained with an
Approved Depository.

        "Cash Security" means all cash, instruments, Deposit Accounts and other
cash equivalents, whether matured or unmatured, whether collected or in the
process of collection, upon which a Company presently has or may hereafter have
any claim, wherever located, including but not limited to any of the foregoing
that are presently or may hereafter be existing or maintained with, issued by,
drawn upon, or in the possession of Lender.

        "Change in Control" means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Securities Exchange Act of 1934, as then in effect) or of
record, on or after the Closing Date, by any Person or group (within the meaning
of Sections 13d and 14d of the Securities Exchange Act of 1934, as then in
effect), of shares representing more than thirty-three percent (33%) of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Borrower; (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors or other governing body of Borrower
by Persons who were neither (i) nominated by the board of directors or other

2

--------------------------------------------------------------------------------






governing body of Borrower nor (ii) appointed by directors so nominated; or
(c) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement.

        "Closing Date" means the effective date of this Agreement as set forth
in the first paragraph of this Agreement.

        "Closing Officer's Certificate" means that certain Officer's Certificate
of Borrower delivered to Lender pursuant to Section 4.2(g) hereof.

        "Code" means the Internal Revenue Code of 1986, as amended, together
with the rules and regulations promulgated thereunder.

        "Collateral" means all of Borrower's existing and future (a) personal
property; (b) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes, if any, commercial tort claims, General
Intangibles, Inventory and Equipment; (c) funds now or hereafter on deposit in
the Cash Collateral Account, if any; (d) Cash Security; and (e) Proceeds of any
of the foregoing.

        "Commitment" means the obligation hereunder of Lender, during the
Commitment Period, to make Loans pursuant to the Revolving Credit Commitment and
the Term Loan Commitment, up to the Total Commitment Amount.

        "Commitment Period" means the period from the Closing Date to
February 7, 2013, or such earlier date on which the Commitment shall have been
terminated pursuant to Article IX hereof.

        "Companies" means Borrower and all Subsidiaries.

        "Company" means Borrower or a Subsidiary.

        "Compliance Certificate" means a Compliance Certificate in the form of
the attached Exhibit D.

        "Confidential Information" means all confidential or proprietary
information about the Companies that has been furnished by any Company to
Lender, whether furnished before or after the Closing Date and regardless of the
manner in which it is furnished, but does not include any such information that
(a) is or becomes generally available to the public other than as a result of a
disclosure by Lender not permitted by this Agreement, (b) was available to
Lender on a nonconfidential basis prior to its disclosure to Lender, or
(c) becomes available to Lender on a nonconfidential basis from a Person (other
than a Company) that is not, to the best knowledge of Lender, acting in
violation of a confidentiality agreement with a Company or is not otherwise
prohibited from disclosing the information to Lender.

        "Consideration" means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees (but only so
long as such consulting fees would constitute acquisition costs in accordance
with GAAP) or fees for a covenant not to compete and any other consideration
paid or to be paid for such Acquisition.

        "Consignee's Agreement" means a consignee's agreement, in form and
substance satisfactory to Lender, delivered by a Company in connection with this
Agreement, as such agreement may from time to time be amended, restated or
otherwise modified.

        "Consolidated" means the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with

3

--------------------------------------------------------------------------------






those applied in preparation of the consolidated financial statements referred
to in Section 6.14 hereof.

        "Consolidated Capital Expenditures" means, for any period of Borrower,
the amount of capital expenditures of Borrower (specifically including any
software development costs that are capitalized), as determined on a
Consolidated basis and in accordance with GAAP.

        "Consolidated Depreciation and Amortization Charges" means, for any
period of Borrower, the aggregate of all depreciation and amortization charges
for fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of Borrower for such period, as determined on a Consolidated
basis and in accordance with GAAP.

        "Consolidated EBITDA" means, for any period of Borrower, as determined
on a Consolidated basis and in accordance with GAAP, Consolidated Net Earnings
for such period plus, without duplication, the aggregate amounts deducted in
determining such Consolidated Net Earnings in respect of (a) Consolidated
Interest Expense, (b) Consolidated Income Tax Expense and (c) Consolidated
Depreciation and Amortization Charges.

        "Consolidated Fixed Charges" means, for any period of Borrower, as
determined on a Consolidated basis and in accordance with GAAP, the aggregate,
without duplication, of (a) Consolidated Interest Expense (including, without
limitation, the "imputed interest" portion of Capitalized Lease Obligations,
synthetic leases and asset securitizations, if any), (b) Consolidated Income Tax
Expense, (c) scheduled principal payments on Consolidated Funded Indebtedness
(other than optional prepayments of the Revolving Loans), and (d) Consolidated
Capital Expenditures.

        "Consolidated Funded Indebtedness" means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis and in
accordance with GAAP.

        "Consolidated Income Tax Expense" means, for any period of Borrower, all
provisions for taxes based on the gross or net income of Borrower (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of Borrower, as determined on a
Consolidated basis and in accordance with GAAP.

        "Consolidated Interest Expense" means, for any period of Borrower, the
interest expense of Borrower for such period, as determined on a Consolidated
basis and in accordance with GAAP.

        "Consolidated Net Earnings" means, for any period of Borrower, the net
income (loss) of Borrower for such period, as determined on a Consolidated basis
and in accordance with GAAP.

        "Consolidated Net Worth" means, at any date, the stockholders' equity of
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.

        "Control Agreement" means each Deposit Account Control Agreement among a
Credit Party, Lender and a depository institution, dated on or after the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.

        "Controlled Group" means a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

        "Credit Event" means the making of a Loan, the conversion of a Base Rate
Loan to a Eurodollar Loan, or the continuation of a Eurodollar Loan after the
end of the applicable Interest Period.

        "Credit Party" means Borrower and any Subsidiary or other Affiliate that
is a Guarantor of Payment.

4

--------------------------------------------------------------------------------



        "Default" means an event or condition that constitutes, or with the
lapse of any applicable grace period or the giving of notice or both would
constitute, an Event of Default, and that has not been waived by Lender in
writing.

        "Default Rate" means (a) with respect to any Loan or other Obligation, a
rate per annum equal to two percent (2%) in excess of the rate otherwise
applicable thereto, and (b) with respect to any other amount, if no rate is
specified or available, a rate per annum equal to two percent (2%) in excess of
the Base Rate from time to time in effect.

        "Deposit Account" means (a) a deposit account, as defined in the U.C.C.,
(b) any other deposit account, and (c) any demand, time, savings, checking,
passbook or similar account maintained with a bank, savings and loan
association, credit union or similar organization.

        "Derived Eurodollar Rate" means a rate per annum equal to the sum of the
the Eurodollar Rate plus one hundred seventy-five (175) basis points.

        "Dollar" or the $ sign means lawful money of the United States of
America.

        "Domestic Subsidiary" means a Subsidiary that is not a Foreign
Subsidiary.

        "Dormant Subsidiary" means a Company that (a) is not a Credit Party,
(b) has aggregate assets of less than Fifty Thousand Dollars ($50,000), and
(c) has no direct or indirect Subsidiaries with aggregate assets for all such
Subsidiaries of more than Fifty Thousand Dollars ($50,000).

        "Environmental Laws" means all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

        "Equipment" means all equipment, as defined in the U.C.C.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

        "ERISA Event" means (a) the existence of a condition or event with
respect to an ERISA Plan that presents a risk of the imposition of an excise tax
or any other liability on a Company or of the imposition of a Lien on the assets
of a Company; (b) the engagement by a Controlled Group member in a non-exempt
"prohibited transaction" (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a "complete withdrawal" or a "partial withdrawal" (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any "cash or deferred arrangement" under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the

5

--------------------------------------------------------------------------------






commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

        "ERISA Plan" means an "employee benefit plan" (within the meaning of
ERISA Section 3(3)) that a Controlled Group member at any time sponsors,
maintains, contributes to, has liability with respect to or has an obligation to
contribute to such plan.

        "Eurocurrency Liabilities" shall have the meaning assigned to that term
in Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

        "Eurodollar" means a Dollar denominated deposit in a bank or branch
outside of the United States.

        "Eurodollar Loan" means a Revolving Loan described in Section 2.2
hereof, or a portion of a Term Loan described in Section 2.3 hereof, that shall
be denominated in Dollars and on which Borrower shall pay interest at a rate
based upon the Derived Eurodollar Rate.

        "Eurodollar Rate" means, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained by dividing
(a) the rate of interest, determined by Lender in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters or
Bloomberg (or, if for any reason such rate is unavailable from Reuters or
Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Reuters or Bloomberg) as
the rate in the London interbank market for Dollar deposits in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Eurodollar Rate shall be the average of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to
Lender (or an affiliate of Lender, in Lender's discretion) by prime banks in any
Eurodollar market reasonably selected by Lender, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage.

        "Event of Default" means an event or condition that shall constitute an
event of default as defined in Article VIII hereof.

        "Excluded Taxes" means, in the case of Lender, taxes imposed on or
measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Lender is organized or in
which its principal office is located.

        "Federal Funds Effective Rate" means, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the Closing Date.

6

--------------------------------------------------------------------------------



        "Financial Officer" means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

        "Fixed Charge Coverage Ratio" means, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated
Fixed Charges.

        "Foreign Subsidiary" means a Subsidiary that is organized under the laws
of any jurisdiction other than the United States, any State thereof or the
District of Columbia.

        "GAAP" means generally accepted accounting principles in the United
States as then in effect, which shall include the official interpretations
thereof by the Financial Accounting Standards Board, applied on a basis
consistent with the past accounting practices and procedures of Borrower.

        "General Intangibles" means all (a) general intangibles, as defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

        "Governmental Authority" means any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.

        "Guarantor" means a Person that shall have pledged its credit or
property in any manner for the payment or other performance of the indebtedness,
contract or other obligation of another and includes (without limitation) any
guarantor (whether of payment or of collection), surety, co-maker, endorser or
Person that shall have agreed conditionally or otherwise to make any purchase,
loan or investment in order thereby to enable another to prevent or correct a
default of any kind.

        "Guarantor of Payment" means each of the Companies set forth on
Schedule 1 hereto, that are each executing and delivering a Guaranty of Payment
on the Closing Date, or any other Person that shall deliver a Guaranty of
Payment to Lender subsequent to the Closing Date.

        "Guaranty of Payment" means each Guaranty of Payment executed and
delivered on or after the Closing Date in connection with this Agreement by the
Guarantors of Payment, as the same may from time to time be amended, restated or
otherwise modified.

        "Hedge Agreement" means any (a) hedge agreement, interest rate swap,
cap, collar or floor agreement, or other interest rate management device entered
into by a Company with any Person in connection with any Indebtedness of such
Company, or (b) currency swap agreement, forward currency purchase agreement or
similar arrangement or agreement designed to protect against fluctuations in
currency exchange rates entered into by a Company.

        "Indebtedness" means, for any Company, without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker's acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement,

7

--------------------------------------------------------------------------------






(f) all synthetic leases, (g) all Capitalized Lease Obligations, (h) all
obligations of such Company with respect to asset securitization financing
programs to the extent that there is recourse against such Company or such
Company is liable (contingent or otherwise) under any such program, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through
(k) hereof.

        "Intellectual Property Security Agreement" means an Intellectual
Property Security Agreement executed and delivered on or after the Closing Date
by Borrower or a Guarantor of Payment, wherein Borrower or such Guarantor of
Payment, as the case may be, has granted to Lender a security interest in all
intellectual property owned by Borrower or such Guarantor of Payment, as the
same may from time to time be amended, restated or otherwise modified.

        "Interest Adjustment Date" means the last day of each Interest Period.

        "Interest Period" means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, or three months, in each
case as Borrower may select upon notice, as set forth in Section 2.6 hereof;
provided that if Borrower shall fail to so select the duration of any Interest
Period for a Eurodollar Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Eurodollar Loan, Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period.

        "Inventory" means all inventory, as defined in the U.C.C.

        "Investment Property" means all investment property, as defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, "investment property" shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

        "ITU Application" means a trademark application filed with the United
States Patent and Trademark Office in Washington D.C pursuant to 15 U.S.C.
§ 1051(b).

        "Landlord's Waiver" means a landlord's waiver or mortgagee's waiver,
each in form and substance satisfactory to Lender, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

        "Lender" means that term as defined in the first paragraph hereof.

        "Leverage Ratio" means, as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the
most recently completed fiscal quarter of Borrower) to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of Borrower).

8

--------------------------------------------------------------------------------





        "Lien" means any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, leasing (other than operating leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.

        "Loan" means a Revolving Loan or the Term Loan granted to Borrower in
accordance with Section 2.2 or 2.3 hereof.

        "Loan Documents" means, collectively, this Agreement, each Note, each
Guaranty of Payment, and each Security Document, as any of the foregoing may
from time to time be amended, restated or otherwise modified or replaced, and
any other document delivered pursuant thereto.

        "Mandatory Prepayment" means that term as defined in Section 2.11(b)
hereof.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of any Company, (b) the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the rights and
remedies of Lender under any Loan Document, (d) the ability of any Credit Party
to perform its obligations under any Loan Document to which it is a party, or
(e) the legality, validity, binding effect or enforceability against any Credit
Party of any Loan Document to which it is a party.

        "Material Indebtedness Agreement" means any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing or entered into in connection with any Indebtedness
of any Company or the Companies equal to or in excess of the amount of One
Hundred Fifty Thousand Dollars ($150,000).

        "Material Recovery Determination Notice" means that term as defined in
Section 2.11(b)(ii) hereof.

        "Material Recovery Event" means (a) any casualty loss in respect of
assets of a Company covered by casualty insurance, and (b) any compulsory
transfer or taking under threat of compulsory transfer of any asset of a Company
by any Governmental Authority; provided that, in the case of either (a) or (b),
the proceeds received by the Companies from such loss, transfer or taking
exceeds One Hundred Fifty Thousand Dollars ($150,000).

        "Maximum Rate" means that term as defined in Section 2.4(d) hereof.

        "Maximum Revolving Amount" means Ten Million Dollars ($10,000,000), as
such amount may be reduced pursuant to Section 2.9(b) hereof.

        "Moody's" means Moody's Investors Service, Inc., and any successor to
such company.

        "Multiemployer Plan" means a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

        "Non-Credit Party" means a Company that is not a Credit Party.

        "Non-Credit Party Exposure" means the aggregate amount, incurred on or
after the Closing Date, of loans by a Credit Party to, investments by a Credit
Party in, and guaranties by a Credit Party of Indebtedness of, a Foreign
Subsidiary that is a Non-Credit Party.

        "Note" means the Revolving Credit Note and the Term Note, or any other
promissory note delivered pursuant to this Agreement.

        "Notice of Loan" means a Notice of Loan in the form of the attached
Exhibit C.

9

--------------------------------------------------------------------------------



        "Obligations" means, collectively, (a) all Indebtedness and other
obligations incurred by Borrower to Lender pursuant to this Agreement and the
other Loan Documents, and includes the principal of and interest on all Loans;
(b) each extension, renewal or refinancing of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees payable
hereunder; (d) all obligations and liabilities of any Company now existing or
hereafter incurred under, arising out of, or in connection with any Hedge
Agreement with Lender (or an affiliate of Lender); (e) every other liability,
now or hereafter owing to Lender or any affiliate of Lender by any Company, and
includes, without limitation, every liability, whether owing by only Borrower or
by Borrower with one or more others in a several, joint or joint and several
capacity, whether owing absolutely or contingently, whether created by note,
overdraft, guaranty of payment or other contract or by quasi-contract, tort,
statute or other operation of law, whether incurred directly to Lender (or such
affiliate) or acquired by Lender (or such affiliate) by purchase, pledge or
otherwise and whether participated to or from Lender (or such affiliate) in
whole or in part; and (f) all Related Expenses.

        "Organizational Documents" means, with respect to any Person (other than
an individual), such Person's Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

        "Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

        "PBGC" means the Pension Benefit Guaranty Corporation, and its
successor.

        "Pension Plan" means an ERISA Plan that is a "pension plan" (within the
meaning of ERISA Section 3(2)).

        "Permitted Foreign Subsidiary Loans and Investments" means:

        (a)   the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, existing as of the Closing Date and set forth on Schedule 5.11 to
the Closing Officer's Certificate;

        (b)   the loans by Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 to the Closing Officer's Certificate;

        (c)   any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of,
Borrower, a Domestic Subsidiary or any other Company; and

        (d)   any Non-Credit Party Exposure (incurred after the Closing Date)
with respect to a Foreign Subsidiary, not otherwise permitted under this
definition, so long as the Non-Credit Party Exposure of all Credit Parties to
all Foreign Subsidiaries does not exceed the aggregate amount of One Million
Five Hundred Thousand Dollars ($1,500,000).

10

--------------------------------------------------------------------------------



        "Person" means any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.

        "Pledge Agreement" means each of the Pledge Agreements, relating to the
Pledged Securities, executed and delivered to Lender by Borrower or a Guarantor
of Payment, as applicable, with respect to the Pledged Securities, on or after
the Closing Date, as any of the foregoing may from time to time be amended,
restated or otherwise modified.

        "Pledged Notes" means the promissory notes payable to Borrower, as
described on Schedule 3 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to Borrower.

        "Pledged Securities" means all of the shares of capital stock or other
equity interest of a Subsidiary of Borrower, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall only include up to sixty-five percent (65%) of the shares of voting
capital stock or other voting equity interest of any first-tier Foreign
Subsidiary and shall not include any Foreign Subsidiary other than a first-tier
Foreign Subsidiary. (Schedule 2 hereto lists, as of the Closing Date, all of the
Pledged Securities.)

        "Prime Rate" means the interest rate established from time to time by
Lender as Lender's prime rate, whether or not such rate shall be publicly
announced; the Prime Rate may not be the lowest interest rate charged by Lender
for commercial or other extensions of credit. Each change in the Prime Rate
shall be effective immediately from and after such change.

        "Proceeds" means (a) proceeds, as defined in the U.C.C., and any other
proceeds, and (b) whatever is received upon the sale, exchange, collection or
other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of Lender to Proceeds specifically set forth herein or indicated in any
financing statement shall never constitute an express or implied authorization
on the part of Lender to a Company's sale, exchange, collection, or other
disposition of any or all of the Collateral.

        "Regularly Scheduled Payment Date" means the first day of each calendar
month.

        "Related Expenses" means any and all reasonable costs, liabilities and
expenses (including, without limitation, losses, damages, penalties, claims,
actions, attorneys' fees, legal expenses, judgments, suits and disbursements)
(a) incurred by, imposed upon or asserted against, Lender in any attempt by
Lender to (i) enforce this Agreement or any other Loan Document or obtain,
preserve, perfect or enforce any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such collateral; or (b) incidental or related
to (a) above, including, without limitation, interest thereupon from the date
incurred, imposed or asserted until paid at the Default Rate.

        "Related Writing" means each Loan Document, and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Lender pursuant to or otherwise in connection
with this Agreement.

11

--------------------------------------------------------------------------------



        "Reportable Event" means any of the events described in Section 4043 of
ERISA except where notice is waived by the PBGC.

        "Requirement of Law" means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

        "Reserve Percentage" means for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

        "Restricted Payment" means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or Affiliate in excess of the aggregate
amount of One Hundred Thousand Dollars ($100,000) in any fiscal year.

        "Revolving Credit Commitment" means the obligation hereunder of Lender,
during the Commitment Period, to make Revolving Loans up to the Maximum
Revolving Amount.

        "Revolving Credit Exposure" means, at any time, the sum of the aggregate
principal amount of all Revolving Loans outstanding.

        "Revolving Credit Note" means the Revolving Credit Note, in the form of
the attached Exhibit A, executed and delivered pursuant to Section 2.5(a)
hereof.

        "Revolving Loan" means a Loan made to Borrower by Lender in accordance
with Section 2.2 hereof.

        "SEC" means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

        "Security Agreement" means each Security Agreement executed and
delivered to Lender by a Guarantor of Payment, dated as of the Closing Date, and
any other Security Agreement executed after the Closing Date, as the same may
from time to time be amended, restated or otherwise modified.

        "Security Documents" means each Security Agreement, each Pledge
Agreement, each Intellectual Property Security Agreement, each Landlord's
Waiver, each Consignee's Agreement, each Control Agreement, each U.C.C.
Financing Statement or similar filing as to a jurisdiction located outside of
the United States of America filed in connection herewith or perfecting any
interest created in any of the foregoing documents, and any other document
pursuant to which any Lien is granted by a Company to Lender, as security for
the Obligations, or any part thereof, and each other agreement executed in
connection with any of the foregoing, as any of the foregoing may from time to
time be amended, restated or otherwise modified or replaced.

        "Standard & Poor's" means Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

12

--------------------------------------------------------------------------------



        "Subordinated" means, as applied to Indebtedness, Indebtedness that
shall have been subordinated (by written terms or written agreement being, in
either case, in form and substance satisfactory to Lender) in favor of the prior
payment in full of the Obligations.

        "Subsidiary" means (a) a corporation more than fifty percent (50%) of
the Voting Power of which is owned, directly or indirectly, by Borrower or by
one or more other subsidiaries of Borrower or by Borrower and one or more
subsidiaries of Borrower, (b) a partnership, limited liability company or
unlimited liability company of which Borrower, one or more other subsidiaries of
Borrower or Borrower and one or more subsidiaries of Borrower, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
Borrower, one or more other subsidiaries of Borrower or Borrower and one or more
subsidiaries of Borrower, directly or indirectly, has at least a majority
interest in the Voting Power or the power to elect or direct the election of a
majority of directors or other governing body of such Person.

        "Taxes" means any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.

        "Term Loan" means the Loan granted to Borrower by Lender pursuant to the
Term Loan Commitment, in accordance with Section 2.3 hereof.

        "Term Loan Commitment" means the obligation hereunder of Lender to make
a Term Loan in the original principal amount of Five Million Dollars
($5,000,000).

        "Term Note" means the Term Note, in the form of the attached Exhibit B,
executed and delivered pursuant to Section 2.5(b) hereof.

        "Total Commitment Amount" means the principal amount of Fifteen Million
Dollars ($15,000,000), or such lesser amount as shall be determined pursuant to
Section 2.9(b) hereof.

        "Trademark Act" means the U.S Trademark Act of 1946, as amended.

        "U.C.C." means the Uniform Commercial Code, as in effect from time to
time in the State of Ohio.

        "U.C.C. Financing Statement" means a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.

        "Voting Power" means, with respect to any Person, the exclusive ability
to control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

        "Welfare Plan" means an ERISA Plan that is a "welfare plan" within the
meaning of ERISA Section 3(l).

        Section 1.2.    Accounting Terms.    Any accounting term not
specifically defined in this Article I shall have the meaning ascribed thereto
by GAAP.

13

--------------------------------------------------------------------------------



        Section 1.3.    Terms Generally.    The foregoing definitions shall be
applicable to the singular and plural forms of the foregoing defined terms.
Unless otherwise defined in this Article I, terms that are defined in the U.C.C.
are used herein as so defined.

ARTICLE II.    AMOUNT AND TERMS OF CREDIT

        Section 2.1.    Amount and Nature of Credit.    Subject to the terms and
conditions of this Agreement, Lender shall make Loans to Borrower, in such
aggregate amount as Borrower shall request pursuant to the Commitment; provided
that in no event shall the aggregate principal amount of all Loans at any time
outstanding under this Agreement be in excess of the Total Commitment Amount.
The Loans may be made as Revolving Loans as described in Section 2.2 hereof, and
as the Term Loan as described in Section 2.3 hereof.

        Section 2.2.    Revolving Credit.    Subject to the terms and conditions
of this Agreement, during the Commitment Period, Lender shall make a Revolving
Loan or Revolving Loans to Borrower in such amount or amounts as Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment. Borrower shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period, by means of any combination of Base Rate Loans and
Eurodollar Loans. Subject to the provisions of this Agreement, Borrower shall be
entitled under this Section 2.2 to borrow funds, repay the same in whole or in
part and re-borrow hereunder at any time and from time to time during the
Commitment Period.

        Section 2.3.    Term Loan.    Subject to the terms and conditions of
this Agreement, Lender shall make the Term Loan to Borrower on the Closing Date,
in the amount of the Term Loan Commitment. The Term Loan shall be payable in
fifty-nine (59) consecutive monthly installments of Eighty-Three Thousand Three
Hundred Thirty-Three and 33/100 Dollars ($83,333.33) for each month, commencing
March 1, 2008, and continuing on each Regularly Scheduled Payment Date
thereafter, with the balance thereof payable in full on January 30, 2013.
Borrower shall notify Lender, in accordance with the notice provisions of
Section 2.6 hereof, whether the Term Loan will be a Base Rate Loan and (or) one
or more Eurodollar Loans. The Term Loan may be any combination of a Base Rate
Loan and one or more Eurodollar Loans.

        Section 2.4.    Interest.    

        (a)    Revolving Loans.    

        (i)    Base Rate Loan.    Borrower shall pay interest on the unpaid
principal amount of a Revolving Loan that is a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing March 1,
2008, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.

        (ii)    Eurodollar Loans.    Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto, at the Derived Eurodollar Rate. Interest on such Eurodollar Loan shall
be payable on each Interest Adjustment Date with respect to an Interest Period
(provided that if an Interest Period shall exceed three months, the interest
must be paid every three months, commencing three months from the beginning of
such Interest Period).

        (b)    Term Loan.    

        (i)    Base Rate Loan.    With respect to any portion of the Term Loan
that is a Base Rate Loan, Borrower shall pay interest on the unpaid principal
amount thereof outstanding from time

14

--------------------------------------------------------------------------------



to time from the date thereof until paid, commencing March 1, 2008, and
continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof, at the Base Rate from time to time in effect.

        (ii)    Eurodollar Loans.    With respect to any portion of the Term
Loan that is a Eurodollar Loan, Borrower shall pay interest on the unpaid
principal amount of such Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto, at the Derived Eurodollar
Rate. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

        (c)    Default Rate.    Anything herein to the contrary notwithstanding,
if an Event of Default shall occur, (i) the principal of each Loan and the
unpaid interest thereon shall bear interest, until paid, at the Default Rate,
and (ii) in the case of any other amount not paid when due from any Credit Party
hereunder or under any other Loan Document, such amount shall bear interest at
the Default Rate.

        (d)    Limitation on Interest.    In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the "Maximum Rate"). If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable law, (i) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

        Section 2.5.    Evidence of Indebtedness.    

        (a)    Revolving Loans.    The obligation of Borrower to repay the
Revolving Loans and to pay interest thereon shall be evidenced by a Revolving
Credit Note of Borrower.

        (b)    Term Loan.    The obligation of Borrower to repay the Term Loan
and to pay interest thereon shall be evidenced by a Term Note of Borrower.

        Section 2.6.    Notice of Credit Event; Funding of Loans.    

        (a)    Notice of Credit Event.    Borrower, through an Authorized
Officer, shall provide to Lender a Notice of Loan prior to (i) 11:00 A.M.
(Eastern time) on the proposed date of borrowing or conversion of any Base Rate
Loan, and (ii) 11:00 A.M. (Eastern time) three Business Days prior to the
proposed date of borrowing, conversion or continuation of any Eurodollar Loan.

        (b)    Conversion of Loans.    At the request of Borrower to Lender,
subject to the notice and other provisions of this Section 2.6, Lender shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto.

        (c)    Minimum Amount.    Each request for:

          (i)  a Base Rate Loan shall be in an amount of not less than One
Hundred Thousand Dollars ($100,000); and

         (ii)  a Eurodollar Loan shall be in an amount of not less than Five
Hundred Thousand Dollars ($500,000), increased by increments of One Hundred
Thousand Dollars ($100,000).

15

--------------------------------------------------------------------------------



        (d)    Interest Periods.    Borrower shall not request that Eurodollar
Loans be outstanding for more than six different Interest Periods at the same
time.

        Section 2.7.    Payment on Loans and Other Obligations.    

        (a)    Payments Generally.    Each payment made hereunder by a Credit
Party shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

        (b)    Payments to Lender.    All payments of principal, interest and
commitment and other fees shall be made to Lender in Dollars in immediately
available funds. Lender shall record (i) any principal, interest or other
payment, and (ii) the principal amounts of Base Rate Loans and Eurodollar Loans
and all prepayments thereof and the applicable dates, including Interest
Periods, with respect thereto, by such method as Lender may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrower under this Agreement or any Note. The aggregate
unpaid amount of Loans, types of Loans, Interest Periods and similar information
with respect to the Loans set forth on the records of Lender shall be rebuttably
presumptive evidence with respect to such information, including the amounts of
principal, interest and fees owing to Lender.

        (c)    Timing of Payments.    Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

        Section 2.8.    Prepayment.    

        (a)    Right to Prepay.    Borrower shall have the right at any time and
from time to time to prepay all or any part of the principal amount of the Loans
then outstanding as designated by Borrower. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans shall be without any premium or penalty, other
than any prepayment fees, penalties or other charges that may be contained in
any Hedge Agreement between Borrower and Lender (or an affiliate of Lender).
Each prepayment of the Term Loan shall be applied to the principal installments
thereof in the inverse order of their respective maturities.

        (b)    Notice of Prepayment.    Borrower shall give Lender notice of
prepayment of a Base Rate Loan by no later than 11:00 A.M. (Eastern time) on the
Business Day on which such prepayment is to be made and written notice of the
prepayment of any Eurodollar Loan not later than 1:00 P.M. (Eastern time) three
Business Days before the Business Day on which such prepayment is to be made.

        (c)    Minimum Amount.    Each prepayment of a Eurodollar Loan shall be
in the principal amount of the lesser of Five Hundred Thousand Dollars
($500,000), or the principal amount of such Loan, except in the case of a
mandatory payment pursuant to Section 2.11 or Article III hereof.

        Section 2.9.    Commitment and Other Fees; Reduction of Commitment.    

        (a)    Commitment Fee.    Borrower shall pay to Lender, as a
consideration for the Revolving Credit Commitment, a commitment fee from the
Closing Date to and including the last day of the Commitment Period, payable
monthly, at a rate per annum equal to (i) one-fourth percent (1/4%), multiplied
by (ii) (A) the average daily Maximum Revolving Amount in effect during such
month, minus (B) the average daily Revolving Credit Exposure during such month.
The commitment fee shall be payable in arrears, on March 1, 2008 and continuing
on each Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.

16

--------------------------------------------------------------------------------



        (b)    Optional Reduction of Revolving Credit Commitment.    Borrower
may at any time and from time to time, permanently reduce in whole or in part
the Maximum Revolving Amount to an amount not less than the Revolving Credit
Exposure, by giving Lender not fewer than five Business Days' (or thirty
(30) days if the Total Commitment Amount is to be terminated in its entirety)
written notice of such reduction, provided that any such partial reduction shall
be in an amount of not less than One Million Dollars ($1,000,000), increased in
increments of One Hundred Thousand Dollars ($100,000). After each such partial
reduction, the commitment fees payable hereunder shall be calculated upon the
Maximum Revolving Amount as so reduced. If Borrower reduces in whole the Maximum
Revolving Amount, on the effective date of such reduction (Borrower having
prepaid in full the unpaid principal balance, if any, of the Loans, together
with all interest (if any) and commitment and other fees accrued and unpaid with
respect thereto), all of the Notes shall be marked "Canceled" and delivered to
Borrower. Any partial reduction in the Maximum Revolving Amount shall be
effective during the remainder of the Commitment Period.

        (c)    Authorization to Debit Account.    Borrower hereby agrees that
Lender has the right to debit from any deposit account of Borrower, amounts
owing to Lender by Borrower under this Agreement and the Loan Documents for
payment of fees and expenses incurred in connection therewith.

        Section 2.10.    Computation of Interest and Fees.    Interest on Loans,
Related Expenses, and commitment and other fees and charges hereunder shall be
computed on the basis of a year having three hundred sixty (360) days and
calculated for the actual number of days elapsed.

        Section 2.11.    Mandatory Payments.    

        (a)    Revolving Credit Exposure.    If, at any time, the Revolving
Credit Exposure shall exceed the Revolving Credit Commitment, Borrower shall, as
promptly as practicable, but in no event later than within two Business Days,
pay an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

        (b)    Mandatory Prepayments.    Borrower shall, until the Term Loan is
paid in full, make Mandatory Prepayments (each a "Mandatory Prepayment") in
accordance with the following provisions:

        (i)    Sale of Assets.    Upon the sale or other disposition of any
assets by Borrower or a Domestic Subsidiary (permitted pursuant to Section 5.12
hereof) to any Person other than in the ordinary course of business, and to the
extent the net cash proceeds of such sale or other disposition are in excess of
Two Hundred Fifty Thousand Dollars ($250,000) during any fiscal year of Borrower
and are not to be reinvested in fixed assets or other similar assets within one
hundred eighty (180) days of such sale or other disposition, Borrower shall make
a Mandatory Prepayment, on the date of such sale or other disposition, in an
amount equal to one hundred percent (100%) of the proceeds of such disposition
net of amounts required to pay taxes and reasonable costs applicable to the
disposition.

        (ii)    Material Recovery Event.    Within ten (10) days after the
occurrence of a Material Recovery Event, Borrower shall furnish to Lender
written notice thereof. Within sixty (60) days after such Material Recovery
Event, Borrower shall notify Lender of Borrower's determination as to whether or
not to replace, rebuild or restore the affected property (a "Material Recovery
Determination Notice"). If Borrower decides not to replace, rebuild or restore
such property or if Borrower has not delivered the Material Recovery
Determination Notice within sixty (60) days after such Material Recovery Event,
then the proceeds of insurance paid in connection with such Material Recovery
Event shall be paid as a Mandatory Prepayment. If Borrower decides to replace,
rebuild or restore such property, then any such replacement, rebuilding or
restoration must be (A) commenced within six months of the date of the Material
Recovery Event, and (B) substantially completed within twelve (12) months of
such commencement date, or if such substantial completion cannot be achieved
within twelve (12) months after such commencement

17

--------------------------------------------------------------------------------






date, then substantially completed with diligence in such period of time as
reasonably determined by Borrower and approved by Lender, but not exceeding an
additional twelve (12) months without the written consent of Lender; with such
net proceeds and other funds available to the appropriate Companies. Any amounts
of such insurance proceeds not applied to the costs of replacement or
restoration shall be applied as a Mandatory Prepayment.

        (c)    Application of Mandatory Payments.    Each Mandatory Prepayment
required to be made pursuant to Section 2.11(b) hereof shall be applied to the
Term Loan (to the payments of principal in the inverse order of maturities),
with such payment first to be applied to the outstanding Base Rate Loans and
then to the outstanding Eurodollar Loans. Each other payment pursuant to this
Section 2.11, unless otherwise designated by Borrower, shall be applied in the
following order (i) first, to outstanding Base Rate Loans, and (ii) second, to
outstanding Eurodollar Loans. If the outstanding principal amount of any
Eurodollar Loan shall be reduced to an amount less than the minimum amount set
forth in Section 2.6(c) hereof as a result of such prepayment, then such
Eurodollar Loan shall be converted into a Base Rate Loan on the date of such
prepayment. Any prepayment of a Eurodollar Loan pursuant to this Section 2.11
shall be subject to the prepayment provisions set forth in Article III hereof.

ARTICLE III.    ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

        Section 3.1.    Requirements of Law.    

        (a)   If, after the Closing Date (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

        (A)  shall subject Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to Lender in respect thereof (except for Taxes and Excluded
Taxes which are governed by Section 3.2 hereof);

        (B)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Lender that is not otherwise included in the determination of the Eurodollar
Rate; or

        (C)  shall impose on Lender any other condition;

and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing or maintaining Eurodollar Loans or to reduce
any amount receivable hereunder in respect thereof, then, in any such case,
Borrower shall pay to Lender, promptly after receipt of a written request
therefor, any additional amounts necessary to compensate Lender for such
increased cost or reduced amount receivable. If Lender becomes entitled to claim
any additional amounts pursuant to this subsection (a), Lender shall promptly
notify Borrower of the event by reason of which it has become so entitled.

        (b)   If Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by Lender or any corporation controlling Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority shall have the effect of reducing the rate of
return on Lender's or such corporation's capital as a consequence of its
obligations hereunder, to a level below that which Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration the policies of Lender or such corporation with respect to capital
adequacy), then from

18

--------------------------------------------------------------------------------




time to time, upon submission by Lender to Borrower of a written request
therefor (which shall include the method for calculating such amount), Borrower
shall promptly pay or cause to be paid to Lender such additional amount or
amounts as will compensate Lender for such reduction.

        (c)   A certificate as to any additional amounts payable pursuant to
this Section 3.1 and evidence of the determination and calculation of such
additional amounts by Lender submitted by Lender to Borrower shall be conclusive
absent manifest error. In determining and calculating any such additional
amounts, Lender may use any method of averaging and attribution that it (in its
reasonable discretion) shall deem applicable. The obligations of Borrower
pursuant to this Section 3.1 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

        Section 3.2.    Taxes.    

        (a)   All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes. If any Taxes or Other Taxes are required to
be deducted or withheld from any amounts payable to Lender hereunder, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after deducting, withholding and payment of all Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in the Loan Documents.

        (b)   Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities. As promptly as possible
thereafter, Borrower shall send to Lender a certified copy of an original
official receipt received by such Credit Party showing payment thereof or other
evidence of payment reasonably acceptable to Lender. If such Credit Party shall
fail to pay any Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to Lender the required receipts or other required
documentary evidence, such Credit Party and Borrower shall indemnify Lender on
demand for any incremental taxes, interest or penalties that may become payable
by Lender as a result of any such failure.

        (c)   The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

        Section 3.3.    Funding Losses.    Borrower agrees to indemnify Lender,
promptly after receipt of a written request therefor, and to hold Lender
harmless from, any loss or expense that Lender may sustain or incur as a
consequence of (a) any uncured Default by Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) any uncured Default by Borrower in making any prepayment of or conversion
from Eurodollar Loans after Borrower has given a notice thereof in accordance
with the provisions of this Agreement, (c) the making of a prepayment of a
Eurodollar Loan on a day that is not the last day of an Interest Period
applicable thereto or (d) any conversion of a Eurodollar Loan to a Base Rate
Loan on a day that is not the last day of an Interest Period applicable thereto,
but only to the extent not arising as a result of Lender's gross negligence or
willful misconduct. Such indemnification shall be in an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amounts so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by Lender) that would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
appropriate London interbank market that Lender reasonably selects in
transactions substantially similar to the Loans, along with any administration
fee charged by Lender. A certificate as to any amounts payable pursuant to this
Section 3.3 and evidence of the determination and calculation of such additional
amounts by Lender

19

--------------------------------------------------------------------------------




submitted to Borrower by Lender shall be conclusive absent manifest error. The
obligations of Borrower pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

        Section 3.4.    Eurodollar Rate Lending Unlawful; Inability to Determine
Rate.    

        (a)   If Lender shall reasonably determine (which determination shall,
upon notice thereof to Borrower, be conclusive and binding on Borrower) that,
after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for Lender to make or continue any Loan as, or to
convert (if permitted pursuant to this Agreement) any Loan into, a Eurodollar
Loan, the obligations of Lender to make, continue or convert any such Eurodollar
Loan shall, upon such determination, be suspended until Lender shall notify
Borrower that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

        (b)   If Lender reasonably determines that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to Lender of
funding such Loan, Lender will promptly so notify Borrower. Thereafter, the
obligation of Lender to make or maintain such Eurodollar Loan shall be suspended
until Lender revokes such notice. Upon receipt of such notice, Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

        Section 3.5.    Funding.    Lender may, but shall not be required to,
make Eurodollar Loans hereunder with funds obtained outside the United States.

ARTICLE IV.    CONDITIONS PRECEDENT

        Section 4.1.    Conditions to Each Credit Event.    The obligation of
Lender to participate in any Credit Event shall be conditioned, in the case of
each Credit Event, upon the following:

        (a)   all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

        (b)   Borrower shall have submitted a Notice of Loan and otherwise
complied with Section 2.6 hereof;

        (c)   no Default or Event of Default shall then exist or immediately
after such Credit Event would exist; and

        (d)   each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

        Section 4.2.    Conditions to the First Credit Event.    Borrower shall
cause the following conditions to be satisfied on or prior to the Closing Date.
The obligation of Lender to participate in the first Credit

20

--------------------------------------------------------------------------------




Event is subject to Borrower satisfying each of the following conditions prior
to or concurrently with such Credit Event:

        (a)    Notes.    Borrower shall have executed and delivered to Lender
the Revolving Credit Note and the Term Note.

        (b)    Subsidiary Documents.    Each Guarantor of Payment shall have
executed and delivered to Lender (i) a Guaranty of Payment, in form and
substance reasonably satisfactory to Lender, and (ii) a Security Agreement and
such other documents or instruments, as may be reasonably required by Lender to
create or perfect the Liens of Lender in the assets of such Guarantor of
Payment, all to be in form and substance reasonably satisfactory to Lender.

        (c)    Pledge Agreements.    Borrower and each Guarantor of Payment that
has a Subsidiary shall have (i) executed and delivered to Lender, a Pledge
Agreement, in form and substance reasonably satisfactory to Lender, with respect
to the Pledged Securities, (ii) executed and delivered to Lender, appropriate
transfer powers for each of the Pledged Securities, (iii) delivered to Lender,
the Pledged Securities, and (iv) any other documentation reasonably required by
Lender regarding the perfection of such Pledged Securities.

        (d)    Intellectual Property Security Agreements.    Each Credit Party
that owns federally registered intellectual property shall have executed and
delivered to Lender an Intellectual Property Security Agreement, in form and
substance reasonably satisfactory to Lender.

        (e)    Landlord's Waiver.    Borrower shall have delivered a landlord's
waiver, each in form and substance reasonably satisfactory to Lender, for each
location of a Company where any of the Collateral is located.

        (f)    Financing Statements and Lien Searches.    With respect to the
property owned or leased by each Credit Party and any other property securing
the Obligations, Borrower shall have caused to be delivered to Lender (i) the
results of Uniform Commercial Code lien searches, reasonably satisfactory to
Lender; (ii) the results of federal and state tax lien and judicial lien
searches, reasonably satisfactory to Lender; and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

        (g)    Officer's Certificate, Resolutions, Organizational
Documents.    Each Credit Party shall have delivered to Lender an officer's
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of such Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(i) the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution and
delivery of the Loan Documents and the execution of other Related Writings to
which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.

        (h)    Good Standing and Full Force and Effect Certificates.    Borrower
shall have delivered to Lender a good standing certificate or full force and
effect certificate (or comparable document, if neither certificate is available
in the applicable jurisdiction), as the case may be, for each Credit Party,
issued on or about the Closing Date by the Secretary of State in the state or
states where such Credit Party is incorporated or formed or qualified as a
foreign entity.

        (i)    Legal Opinion.    Borrower shall have delivered to Lender an
opinion of counsel for Borrower and each other Credit Party, in form and
substance satisfactory to Lender.

        (j)    Insurance Certificate.    Borrower shall have delivered to Lender
evidence of insurance on ACORDS 25 and 27 forms, or 28 form, and otherwise
reasonably satisfactory to Lender, of

21

--------------------------------------------------------------------------------






adequate personal property and liability insurance of each Company, with Lender
listed as loss payee and additional insured.

        (k)    Legal Fees and Expenses.    Borrower shall have paid to Lender on
the Closing Date all reasonable costs and expenses of Lender, including but not
limited to, all reasonable legal fees and expenses of Lender in connection with
the preparation and negotiation of the Loan Documents.

        (l)    Closing Certificate.    Borrower shall have delivered to Lender
an officer's certificate certifying that, as of the Closing Date, (i) all
conditions precedent set forth in this Article IV have been satisfied, (ii) no
Default or Event of Default exists nor immediately after the first Credit Event
will exist, and (iii) each of the representations and warranties contained in
Article VI hereof are true and correct as of the Closing Date.

        (m)    Letter of Direction.    Borrower shall have delivered to Lender a
letter of direction authorizing Lender to disburse the proceeds of the Loans,
which letter of direction includes the authorization to transfer funds under
this Agreement and the wire instructions that set forth the locations to which
such funds shall be sent.

        (n)    No Material Adverse Effect.    No Material Adverse Effect, in the
opinion of Lender, shall have occurred in the financial condition, operations or
prospects of the Companies since September 30, 2007.

        (o)    Miscellaneous.    Borrower shall have provided to Lender such
other items and shall have satisfied such other conditions as may be reasonably
required by Lender.

        Section 4.3.    Post-Closing Conditions.    On or before each of the
dates specified in this Section 4.3, Borrower shall satisfy each of the items
specified in the subsections below:

        (a)    Consignee's Agreement.    No later than ten (10) days after the
Closing Date, Borrower shall have delivered a Consignee's Agreement, in form and
substance reasonably satisfactory to Lender, for each location where a Credit
Party maintains any Collateral with a consignee, together with filed U.C.C.
Financing Statements.

        (b)    Control Agreements.    No later than thirty (30) days after the
Closing Date, Borrower shall have delivered a Control Agreement, in form and
substance reasonably satisfactory to Lender, for each Deposit Account of
Borrower or a Guarantor of Payment held at a depository bank other than Lender.

ARTICLE V.    COVENANTS

        Section 5.1.    Insurance.    Each Company shall at all times maintain
insurance upon its Inventory, Equipment and other personal and real property in
such form, written by such companies, in such amounts, for such periods, and
against such risks as may be reasonably acceptable to Lender, with provisions
reasonably satisfactory to Lender for payment of all losses thereunder to Lender
and such Company as their interests may appear (loss payable endorsement in
favor of Lender), and, if required by Lender, Borrower shall deposit the
policies with Lender. Any such policies of insurance shall provide for no fewer
than thirty (30) days prior written notice of cancellation to Lender. Any sums
received by Lender in payment of insurance losses, returns, or unearned premiums
under the policies shall be applied as set forth in Section 2.11(b) and
(c) hereof. Lender is hereby authorized to act as attorney-in-fact for the
Companies, after the occurrence and during the continuation of an Event of
Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, Lender may, at its option, provide such insurance and Borrower
shall pay to Lender, upon demand, the cost thereof. Should Borrower fail to pay
such sum to Lender upon demand, interest shall accrue thereon, from the date of
demand until paid in full, at the Default Rate. Within ten (10) days of Lender's
written request, Borrower shall

22

--------------------------------------------------------------------------------



furnish to Lender such information about the insurance of the Companies as
Lender may from time to time reasonably request, which information shall be
prepared in form and detail reasonably satisfactory to Lender and certified by a
Financial Officer.

        Section 5.2.    Money Obligations.    Each Company shall pay in full
(a) prior in each case to the date when penalties would attach, all taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.

        Section 5.3.    Financial Statements and Information.    

        (a)    Quarterly Financials.    Borrower shall deliver to Lender, within
forty-five (45) days after the end of each of the first three quarterly periods
of each fiscal year of Borrower, balance sheets of the Companies as of the end
of such period and statements of income (loss), stockholders' equity and cash
flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated and consolidating basis, in accordance with GAAP, and in form and
detail reasonably satisfactory to Lender and certified by a Financial Officer.

        (b)    Annual Audit Report.    Borrower shall deliver to Lender, within
ninety (90) days after the end of each fiscal year of Borrower, an annual audit
report of the Companies for that year prepared on a Consolidated and
consolidating basis, in accordance with GAAP, and in form and detail reasonably
satisfactory to Lender and certified by an unqualified opinion of an independent
public accountant reasonably satisfactory to Lender, which report shall include
balance sheets and statements of income (loss), stockholders' equity and
cash-flow for that period.

        (c)    Compliance Certificate.    Borrower shall deliver to Lender,
concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

        (d)    Annual Projections.    Borrower shall deliver to Lender, within
thirty (30) days after the end of each fiscal year of Borrower, an annual
financial projection for the current fiscal year, to be in a form reasonably
acceptable to Lender.

        (e)    Financial Information of Companies.    Borrower shall deliver to
Lender, within ten days of the written request of Lender, such other information
about the financial condition, properties and operations of any Company as
Lender may from time to time reasonably request, which information shall be
submitted in form and detail reasonably satisfactory to Lender and certified by
a Financial Officer of the Company or Companies in question.

        Section 5.4.    Financial Records.    Each Company shall at all times
maintain true and complete records and books of account, including, without
limiting the generality of the foregoing, appropriate provisions for possible
losses and liabilities, all in accordance with GAAP, and at all reasonable times
(during normal business hours and upon notice to such Company) permit Lender to
examine such Company's books and records and to make excerpts therefrom and
transcripts thereof.

        Section 5.5.    Franchises; Change in Business.    

        (a)   Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

23

--------------------------------------------------------------------------------



        (b)   No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed and materially altered from the general nature of the
business the Companies are engaged in on the Closing Date to the extent of
having a Material Adverse Effect on the Companies.

        Section 5.6.    ERISA Pension and Benefit Plan Compliance.    No Company
shall incur any material accumulated funding deficiency within the meaning of
ERISA, or any material liability to the PBGC, established thereunder in
connection with any ERISA Plan. Borrower shall furnish to Lender (a) as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (b) promptly after receipt thereof, a copy of any notice such Company, or
any member of the Controlled Group may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided, that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service. Borrower
shall promptly notify Lender of any material taxes assessed, proposed to be
assessed or that Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section 5.6, "material" means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth. As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide Lender with notice of such ERISA Event with
a certificate by a Financial Officer of such Company setting forth the details
of the event and the action such Company or another Controlled Group member
proposes to take with respect thereto. Borrower shall, at the request of Lender,
deliver or cause to be delivered to Lender true and correct copies of any
documents relating to the ERISA Plan of any Company.

        Section 5.7.    Financial Covenants.    

        (a)    Leverage Ratio.    Borrower shall not suffer or permit at any
time the Leverage Ratio to exceed 2.00 to 1.00.

        (b)    Fixed Charge Coverage Ratio.    Borrower shall not suffer or
permit at any time the Fixed Charge Coverage Ratio to be less than 1.20 to 1.00.

        (c)    Minimum Cash Balance.    Borrower shall at all times maintain, in
domestic deposit and investment accounts, unrestricted and unencumbered (except
by the Lien of Lender) cash-on-hand and Cash Equivalents in an aggregate amount
of no less than Five Million Dollars ($5,000,000); provided that all
cash-on-hand and Cash Equivalents not held at Lender shall be subject to a
Control Agreement in favor of Lender.

        Section 5.8.    Borrowing.    No Company shall create, incur or have
outstanding any Indebtedness of any kind; provided that this Section 5.8 shall
not apply to the following:

        (a)   the Loans and any other Indebtedness to Lender or any affiliate of
Lender;

        (b)   any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Five Hundred Thousand
Dollars ($500,000) at any time outstanding;

24

--------------------------------------------------------------------------------



        (c)   the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 to the Closing Officer's Certificate (and any extension,
renewal or refinancing thereof but only to the extent that the principal amount
thereof does not increase after the Closing Date);

        (d)   loans to a Company from a Company so long as each such Company is
a Credit Party;

        (e)   Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

        (f)    Permitted Foreign Subsidiary Loans and Investments; and

        (g)   other unsecured Indebtedness, in addition to the Indebtedness
listed above, in an aggregate principal amount for all Companies not to exceed
One Hundred Thousand Dollars ($100,000) at any time outstanding.

        Section 5.9.    Liens.    No Company shall create, assume or suffer to
exist (upon the happening of a contingency or otherwise) any Lien upon any of
its property or assets, whether now owned or hereafter acquired; provided that
this Section 5.9 shall not apply to the following:

        (a)   Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

        (b)   other statutory Liens incidental to the conduct of its business or
the ownership of its property and assets that (i) were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and (ii) do not in the aggregate materially detract from the value of its
property or assets or materially impair the use thereof in the operation of its
business;

        (c)   Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to Borrower or a Guarantor of Payment;

        (d)   any Lien securing Indebtedness incurred to Lender or any affiliate
of Lender;

        (e)   the Liens existing on the Closing Date as set forth in
Schedule 5.9 to the Closing Officer's Certificate and replacements, extensions,
renewals, refundings or refinancings thereof, but only to the extent that the
amount of debt secured thereby shall not be increased;

        (f)    purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;

        (g)   easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company; or

        (h)   other Liens, in addition to the Liens listed above, securing
amounts, not incurred in connection with the borrowing of money, in the
aggregate for all Companies, not to exceed Fifty Thousand Dollars ($50,000) at
any time.

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Lender from
acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of such Company.

        Section 5.10.    Regulations T, U and X.    No Company shall take any
action that would result in any non-compliance of the Loans with Regulations T,
U or X, or any other applicable regulation, of the Board of Governors of the
Federal Reserve System.

25

--------------------------------------------------------------------------------



        Section 5.11.    Investments, Loans and Guaranties.    No Company shall
(a) create, acquire or hold any Subsidiary, (b) make or hold any investment in
any stocks, bonds or securities of any kind, (c) be or become a party to any
joint venture or other partnership, (d) make or keep outstanding any advance or
loan to any Person, or (e) be or become a Guarantor of any kind (other than a
Guarantor of Payment under the Loan Documents); provided that this Section 5.11
shall not apply to the following:

          (i)  any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;

         (ii)  any Cash Equivalent investments;

        (iii)  the holding of each of the Subsidiaries listed on Schedule 6.1 to
the Closing Officer's Certificate, and the creation, acquisition and holding of
any new Subsidiary after the Closing Date so long as such new Subsidiary shall
have been created, acquired or held in accordance with the terms and conditions
of this Agreement;

        (iv)  loans to, investments by and guaranties of the Indebtedness of, a
Company from or by a Company so long as each such Company is a Credit Party;

         (v)  any advance or loan to an officer or employee of a Company as an
advance on commissions, travel and other items in the ordinary course of
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of One Hundred Thousand Dollars
($100,000) at any time outstanding; and

        (vi)  any Permitted Foreign Subsidiary Loans and Investments, so long as
no Default or Event of Default shall then exist or would result therefrom.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

        Section 5.12.    Merger and Sale of Assets.    No Company shall merge,
amalgamate or consolidate with any other Person, or sell, lease or transfer or
otherwise dispose of any assets to any Person other than in the ordinary course
of business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

        (a)   a Company (other than Borrower) may merge with (i) Borrower
(provided that Borrower shall be the continuing or surviving Person) or (ii) any
one or more Guarantors of Payment;

        (b)   a Company (other than Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to (i) Borrower or (ii) any Guarantor of
Payment;

        (c)   a Foreign Subsidiary other than a Credit Party may merge or
amalgamate with or sell, lease, transfer or otherwise dispose of any of its
assets to any other Foreign Subsidiary; and

        (d)   a Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer useful in such Company's business.

        Section 5.13.    Acquisitions.    No Company shall effect an
Acquisition; provided, however, that a Credit Party may effect an Acquisition
with the prior written consent of Lender, or so long as such Acquisition meets
all of the following requirements:

        (a)   in the case of a merger, amalgamation or other combination
including Borrower, Borrower shall be the surviving entity;

        (b)   in the case of a merger, amalgamation or other combination
including a Credit Party (other than Borrower), a Credit Party shall be the
surviving entity;

26

--------------------------------------------------------------------------------



        (c)   the business to be acquired shall be similar to the general nature
of the business the Companies, taken as a whole, are engaged in;

        (d)   no Default or Event of Default shall exist prior to or after
giving effect to such Acquisition;

        (e)   Borrower shall have provided to Lender, at least twenty (20) days
prior to such Acquisition (or, if the aggregate Consideration paid for such
Acquisition is less than One Million Dollars ($1,000,000), within five
(5) Business Days after the completion of such Acquisition), historical
financial statements of the target entity and a pro forma financial statement of
the Companies accompanied by a certificate of a Financial Officer of Borrower
showing pro forma compliance with Section 5.7 hereof, both before and after the
proposed Acquisition; and

        (f)    the aggregate amount of total Consideration paid for all
Acquisitions for all Companies, during any fiscal year of Borrower, would not
exceed Ten Million Dollars ($10,000,000).

        Section 5.14.    Notice.    Borrower shall cause a Financial Officer of
Borrower to promptly notify Lender, in writing, whenever:

        (a)   a Default or Event of Default occurs hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing for any reason ceases in any material
respect to be true and complete;

        (b)   Borrower learns of a litigation or proceeding against Borrower
before a court, administrative agency or arbitrator that, if successful, would
have a Material Adverse Effect;

        (c)   Borrower learns that there has occurred or begun to exist any
event, condition or thing that has a Material Adverse Effect; or

        (d)   Borrower learns of any condition or event that Borrower determines
has a Material Adverse Effect.

        Section 5.15.    Restricted Payments.    No Company shall make or commit
itself to make any Restricted Payment at any time, except that, if no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall exist, the Companies may make Capital Distributions.

        Section 5.16.    Environmental Compliance.    Each Company shall comply
in all respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise. Borrower shall furnish to Lender, promptly after receipt thereof,
a copy of any notice such Company may receive from any Governmental Authority or
private Person, or otherwise, that any material litigation or proceeding
pertaining to any environmental, health or safety matter has been filed or is
threatened against such Company, any real property in which such Company holds
any interest or any past or present operation of such Company. No Company shall
allow the release or disposal of hazardous waste, solid waste or other wastes
on, under or to any real property in which any Company holds any ownership
interest or performs any of its operations, in violation of any Environmental
Law. As used in this Section 5.16, "litigation or proceeding" means any demand,
claim, notice, suit, suit in equity action, administrative action, investigation
or inquiry whether brought by any Governmental Authority or private Person, or
otherwise. Borrower shall defend, indemnify and hold Lender harmless against all
costs, expenses, claims, damages, penalties and liabilities of every kind or
nature whatsoever (including reasonable attorneys' fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law, but
only to the extent not arising as a result of Lender's gross negligence or
willful misconduct. Such indemnification shall survive any termination of this
Agreement.

27

--------------------------------------------------------------------------------



        Section 5.17.    Affiliate Transactions.    No Company shall, directly
or indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party or a Foreign Subsidiary) on terms that shall be less favorable to
such Company than those that might be obtained at the time in a transaction with
a non-Affiliate; provided that the foregoing shall not prohibit the payment of
customary and reasonable directors' fees to directors who are not employees of a
Company or an Affiliate.

        Section 5.18.    Use of Proceeds.    Borrower's use of the proceeds of
the Loans shall be for working capital and other general corporate purposes of
the Companies and for the financing of one or more Capital Distributions.

        Section 5.19.    Corporate Names and Locations of Collateral.    No
Company shall change its corporate name or its state, province or other
jurisdiction of organization, unless, in each case, such Company shall have
provided Lender with at least thirty (30) days prior written notice thereof.
Borrower shall also provide Lender thirty (30) days written notification after
the occurrence of (a) any change in any location where any Company's Inventory
or Equipment is maintained, and any new locations where any Company's Inventory
or Equipment is to be maintained; (b) any change in the location of the office
where any Company's records pertaining to its Accounts are kept; (c) the
location of any new places of business and the changing or closing of any of its
existing places of business; and (d) any change in the location of any Company's
chief executive office. In the event of any of the foregoing or if otherwise
deemed appropriate by Lender, Lender is hereby authorized to file new U.C.C.
Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in Lender's sole discretion, to perfect or continue perfected
Lender's security interest in the Collateral. Borrower shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
U.C.C. Financing Statements and security interests and shall promptly reimburse
Lender therefor if Lender pays the same. Such amounts shall be Related Expenses
hereunder.

        Section 5.20.    Subsidiary Guaranties, Security Documents and Pledge of
Stock or Other Ownership Interest.    

        (a)    Guaranties and Security Documents.    Each Domestic Subsidiary
(that is not a Dormant Subsidiary) created, acquired or held subsequent to the
Closing Date, shall immediately execute and deliver to Lender, a Guaranty of
Payment of all of the Obligations and a Security Agreement and other Security
Documents, as appropriate, such agreements to be in form and substance
reasonably acceptable to Lender, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Lender.

        (b)    Pledge of Stock or Other Ownership Interest.    With respect to
the creation or acquisition of a Domestic Subsidiary or first-tier Foreign
Subsidiary of Borrower or a Domestic Subsidiary, Borrower shall deliver to
Lender all of the share certificates (or other evidence of equity) owned by a
Credit Party pursuant to the terms of a Pledge Agreement executed by the
appropriate Credit Party; provided that no Company shall be required to pledge
more than sixty-five percent (65%) of the outstanding voting shares or other
voting ownership interest of any Foreign Subsidiary.

        (c)    Perfection or Registration of Interest in Foreign Shares.    With
respect to any foreign shares pledged to Lender, on or after the Closing Date,
Lender shall at all times, in the discretion of Lender, have the right to
perfect, at Borrower's cost, payable upon request therefor (including, without
limitation, any reasonable foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction.

28

--------------------------------------------------------------------------------



        Section 5.21.    Collateral.    Borrower shall:

        (a)   upon delivery of at least three (3) Business Days advance written
notice to Borrower, at all reasonable times allow Lender by or through any of
its officers, agents, employees, attorneys, or accountants to (i) examine,
inspect, and make extracts from Borrower's books and other records, including,
without limitation, the tax returns of Borrower; (ii) arrange for verification
of Borrower's Accounts, under reasonable procedures, directly with Account
Debtors or by other methods; and (iii) examine and inspect Borrower's Inventory
and Equipment, wherever located;

        (b)   promptly furnish to Lender upon request (i) additional statements
and information with respect to the Collateral, and all writings and information
reasonably relating to or evidencing any of Borrower's Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Lender may reasonably request;

        (c)   promptly notify Lender in writing promptly upon the creation by
any Company of a Deposit Account not listed on Schedule 6.19 hereto and provide
for the execution of a Control Agreement with respect thereto, if required by
Lender;

        (d)   promptly notify Lender in writing whenever a material amount of
the Inventory of any Company is located at a location of a third party (other
than another Company) that is not listed on Schedule 6.9 to the Closing
Officer's Certificate and use commercially reasonable efforts to cause to be
executed any Consignee's Agreement, bailee's waiver, processor's waiver or
similar document or notice that may be reasonably requested by Lender;

        (e)   promptly notify Lender in writing of any information that Borrower
has or may receive with respect to the Collateral that might reasonably be
determined to materially and adversely affect the value thereof or the rights of
Lender with respect thereto;

        (f)    maintain Borrower's Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved;

        (g)   deliver to Lender, within ten (10) Business Days after the written
request of Lender, all certificated Investment Property owned by a Credit Party,
in suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to Lender, or in the event such Investment Property is
in the possession of a securities intermediary or credited to a securities
account, execute with the related securities intermediary an investment property
control agreement over such securities account in favor of Lender, in form and
substance reasonably satisfactory to Lender; and

        (h)   upon request of Lender, promptly take such action and promptly
make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as Lender may from time to time
reasonably deem necessary or appropriate, including, without limitation, chattel
paper, to carry into effect the intention of this Agreement or so as to
completely vest in and ensure to Lender its rights hereunder and in or to the
Collateral.

Borrower hereby authorizes Lender to file U.C.C. Financing Statements with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
Borrower, Borrower shall, upon request of Lender, (i) execute and deliver to
Lender a short form security agreement, as may be reasonably acceptable to
Lender, and (ii) deliver such certificate or application to Lender and cause the
interest of Lender to be properly noted thereon. Borrower hereby authorizes
Lender or Lender's designated agent (but without obligation by Lender to do so)
to incur Related Expenses (whether prior to, upon, or subsequent to any Default
or Event of Default), and Borrower shall promptly repay, reimburse, and
indemnify (but only to the extent any

29

--------------------------------------------------------------------------------



indemnification does not arise as a result of Lender's gross negligence or
willful misconduct) Lender for any and all Related Expenses. If Borrower fails
to keep and maintain its Equipment in good operating condition, ordinary wear
and tear excepted, Lender may (but shall not be required to) so maintain or
repair all or any part of Borrower's Equipment and the cost thereof shall be a
Related Expense. All Related Expenses are payable to Lender upon demand
therefor; Lender may, at its option, debit Related Expenses directly to any
deposit account of a Company located at Lender or the Revolving Loans.

        Section 5.22.    Property Acquired Subsequent to the Closing Date and
Right to Take Additional Collateral.     Borrower shall provide Lender with
prompt written notice with respect to any real or personal property (other than
Accounts, Inventory, Equipment, General Intangibles and other property acquired
in the ordinary course of business) acquired by any Company subsequent to the
Closing Date. In addition to any other right that Lender may have pursuant to
this Agreement or otherwise, upon written request of Lender, whenever made,
Borrower shall, and shall cause each Guarantor of Payment to, grant to Lender,
as additional security for the Obligations, a first security interest in or Lien
on any real or personal property of Borrower and each Guarantor of Payment
(other than for leased equipment or equipment subject to a purchase money
security interest in which the lessor or purchase money lender of such equipment
holds a first priority security interest, in which case, Lender shall have the
right to obtain a security interest junior only to such lessor or purchase money
lender), including, without limitation, such property acquired subsequent to the
Closing Date, in which Lender does not have a first priority Lien. Borrower
agrees that, within ten (10) days after the date of such written request, to
secure all of the Obligations by delivering to Lender security agreements,
intellectual property security agreements, pledge agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as Lender may reasonably require. Borrower shall pay all
recordation, legal and other expenses in connection therewith.

        Section 5.23.    Restrictive Agreements.    Except as set forth in this
Agreement, Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

        Section 5.24.    Amendment of Organizational Documents.    No Company
shall amend its Organizational Documents without the prior written consent of
Lender (which consent shall not be unreasonably withheld).

        Section 5.25.    Fiscal Year of Borrower.    Borrower shall not change
the date of its fiscal year-end without the prior written consent of Lender
(which consent shall not be unreasonably withheld). As of the Closing Date, the
fiscal year end of Borrower is December 31 of each year.

        Section 5.26.    Further Assurances.    Borrower shall, promptly upon
request by Lender, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Lender may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

30

--------------------------------------------------------------------------------



ARTICLE VI.    REPRESENTATIONS AND WARRANTIES

        The representations and warranties set forth in this Article VI hereof
are been made by Borrower, on behalf of itself and each of its Subsidiaries, as
applicable.

        Section 6.1.    Corporate Existence; Subsidiaries; Foreign
Qualification.    Each Company is duly organized, validly existing, and in good
standing (or comparable concept in the applicable jurisdiction) under the laws
of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing (or comparable
concept in the applicable jurisdiction) as a foreign entity in the jurisdictions
set forth opposite its name on Schedule 6.1 to the Closing Officer's
Certificate, which are all of the states or jurisdictions where the character of
its property or its business activities makes such qualification necessary,
except where a failure to so qualify would not reasonably be expected to have a
Material Adverse Effect. Schedule 6.1 to the Closing Officer's Certificate sets
forth, as of the Closing Date, each Subsidiary of Borrower (and whether such
Subsidiary is a Dormant Subsidiary) and each Person that is an owner of each
Company's equity (other than Borrower), its state (or jurisdiction) of
formation, its relationship to Borrower, including the percentage of each class
of stock or other equity interest owned by a Company, the location of its chief
executive office and its principal place of business. Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries
(excluding directors' qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).

        Section 6.2.    Corporate Authority.    Borrower and each Domestic
Subsidiary have the right and power and are duly authorized and empowered to
enter into, execute and deliver the Loan Documents to which it is a party and to
perform and observe the provisions of the Loan Documents. The Loan Documents to
which Borrower and each Domestic Subsidiary is a party have been duly authorized
and approved by such Person's board of directors or other governing body, as
applicable, and are the valid and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms. The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of Borrower or any Domestic Subsidiary under
the provisions of, such Person's Organizational Documents or any material
agreement.

        Section 6.3.    Compliance with Laws and Contracts.    Borrower and each
Domestic Subsidiary:

        (a)   hold permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto;

        (b)   are in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices;

        (c)   are not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound;

        (d)   have ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
("OFAC"), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;

        (e)   are in material compliance with all applicable Bank Secrecy Act
("BSA") and anti-money laundering laws and regulations; and

31

--------------------------------------------------------------------------------





        (f)    are in compliance, in all material respects, with the Patriot
Act.

        Section 6.4.    Litigation and Administrative Proceedings.    Except as
disclosed on Schedule 6.4 to the Closing Officer's Certificate, there are (a) no
lawsuits, actions, investigations, examinations or other proceedings pending or
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound, and (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, that, as to subparts (a)
through (c) above, if violated or determined adversely, would have a Material
Adverse Effect.

        Section 6.5.    Title to Assets.    Borrower and each Domestic
Subsidiary have good title to and ownership of all property it purports to own,
which property is free and clear of all Liens, except those permitted under
Section 5.9 hereof. As of the Closing Date, Borrower and the Domestic
Subsidiaries own the real property listed on Schedule 6.5 to the Closing
Officer's Certificate.

        Section 6.6.    Liens and Security Interests.    On and after the
Closing Date, except for Liens permitted pursuant to Section 5.9 hereof,
(a) there is and will be no U.C.C. Financing Statement or similar notice of Lien
outstanding covering any personal property of Borrower or any Domestic
Subsidiary; (b) there is and will be no mortgage outstanding covering any real
property of Borrower or any Domestic Subsidiary; and (c) no real or personal
property of any Company is subject to any Lien of any kind. Upon the filing of
the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against Collateral under all applicable laws of the
corresponding type as authorized hereunder, Lender has a valid and enforceable
first Lien on the Collateral. No Company has entered into any contract or
agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that exists on or after the Closing Date that would prohibit Lender from
acquiring a Lien on, or a collateral assignment of, any of the property or
assets of any Company.

        Section 6.7.    Tax Returns.    All federal, state, provincial and local
tax returns and other reports required by law to be filed in respect of the
income, business, properties and employees of Borrower and each Domestic
Subsidiary have been filed (or extended as permitted by applicable law) and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein. The provision for taxes on
the books of Borrower and each Domestic Subsidiary is adequate for all years not
closed by applicable statutes and for the current fiscal year.

        Section 6.8.    Environmental Laws.    Borrower and each Domestic
Subsidiary are in material compliance with all Environmental Laws, including,
without limitation, all Environmental Laws in all jurisdictions in which any
Company owns or operates, or has owned or operated, a facility or site, arranges
or has arranged for disposal or treatment of hazardous substances, solid waste
or other wastes, accepts or has accepted for transport any hazardous substances,
solid waste or other wastes or holds or has held any interest in real property
or otherwise. No litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best knowledge of
Borrower, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company. No release, threatened release or disposal of hazardous waste, solid
waste or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this
Section 6.8, "litigation or proceeding" means any demand, claim,

32

--------------------------------------------------------------------------------




notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.

        Section 6.9.    Locations.    As of the Closing Date, the Companies have
places of business or maintain their Accounts, Inventory and Equipment at the
locations (including third party locations) set forth on Schedule 6.9 to the
Closing Officer's Certificate, and each Company's chief executive office is set
forth on Schedule 6.9 to the Closing Officer's Certificate. Schedule 6.9 further
specifies whether each location, as of the Closing Date, (a) is owned by the
Companies, or (b) is leased by a Company from a third party, and, if leased by a
Company from a third party, if a Landlord's Waiver has been requested. As of the
Closing Date, Schedule 6.9 correctly identifies the name and address of each
third party location where assets of the Companies are located.

        Section 6.10.    Continued Business.    There exists no actual, pending,
or, to Borrower's knowledge, any threatened termination, cancellation or
limitation of, or any modification or change in the business relationship of any
Company and any customer or supplier, or any group of customers or suppliers,
whose purchases or supplies, individually or in the aggregate, are material to
the business of any Company, and there exists no present condition or state of
facts or circumstances that would have a Material Adverse Effect or prevent a
Company from conducting such business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted.

        Section 6.11.    Employee Benefits Plans.    Schedule 6.11 to the
Closing Officer's Certificate identifies each ERISA Plan as of the Closing Date.
No material ERISA Event has occurred or is expected to occur with respect to an
ERISA Plan. Full payment has been made of all amounts that a Controlled Group
member is required, under applicable law or under the governing documents, to
have paid as a contribution to or a benefit under each ERISA Plan. The material
liability of each Controlled Group member with respect to each ERISA Plan has
been fully funded based upon reasonable and proper actuarial assumptions, has
been fully insured, or has been fully reserved for on its financial statements.
No material changes have occurred or are expected to occur that would cause a
material increase in the cost of providing benefits under the ERISA Plan. With
respect to each ERISA Plan that is intended to be qualified under Code
Section 401(a), (a) the ERISA Plan and any associated trust operationally comply
with the applicable requirements of Code Section 401(a); (b) the ERISA Plan and
any associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the "remedial amendment period" available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described "remedial amendment period" has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described "remedial amendment period"; and (e) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. With
respect to any Pension Plan, the "accumulated benefit obligation" of Controlled
Group members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, "Employers' Accounting for Pensions")
does not exceed the fair market value of Pension Plan assets.

        Section 6.12.    Consents or Approvals.    No material consent, approval
or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.

33

--------------------------------------------------------------------------------



        Section 6.13.    Solvency.    Borrower has received consideration that
is the reasonably equivalent value of the obligations and liabilities that
Borrower has incurred to Lender. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to
Lender. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Lender
incurred hereunder. Borrower does not intend to, nor does it believe that it
will, incur debts beyond its ability to pay such debts as they mature.

        Section 6.14.    Financial Statements.    The Consolidated financial
statements of Borrower, for the fiscal year ended December 31, 2006 and the
unaudited Consolidated financial statements of Borrower for the fiscal quarter
ended September 30, 2007, furnished to Lender, are true and complete, have been
prepared in accordance with GAAP, and fairly present the financial condition of
the Companies as of the dates of such financial statements and the results of
their operations for the periods then ending. Since the dates of such
statements, there has been no material adverse change in any Company's financial
condition, properties or business or any change in any Company's accounting
procedures.

        Section 6.15.    Regulations.    No Company is engaged principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any "margin stock" (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America). Neither the granting of any Loan (or any conversion
thereof) nor the use of the proceeds of any Loan will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.

        Section 6.16.    Material Agreements.    Except as disclosed on
Schedule 6.16 to the Closing Officer's Certificate, as of the Closing Date, no
Company is a party to any (a) debt instrument (excluding the Loan Documents);
(b) lease (capital, operating or otherwise), whether as lessee or lessor
thereunder; (c) contract, commitment, agreement, or other arrangement involving
the purchase or sale of any inventory by it, or the license of any right to or
by it; (d) contract, commitment, agreement, or other arrangement with any of its
"Affiliates" (as such term is defined in the Securities Exchange Act of 1934, as
amended) other than a Company; (e) management or employment contract or contract
for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days' notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party that, as to subsections (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.

        Section 6.17.    Intellectual Property.    Borrower and each Domestic
Subsidiary own or have the right to use all of the material patents, patent
applications, industrial designs, designs, trademarks, service marks, copyrights
and licenses, and rights with respect to the foregoing necessary for the conduct
of its business without any known conflict with the rights of others.
Schedule 6.17 to the Closing Officer's Certificate sets forth all United States
registered patents, trademarks, copyrights, service marks and license agreements
owned by each Company as of the Closing Date.

        Section 6.18.    Insurance.    Borrower and each Domestic Subsidiary
maintain with financially sound and reputable insurers insurance with coverage
and limits as required by law and as is customary with Persons engaged in the
same businesses as the Companies. Schedule 6.18 to the Closing Officer's
Certificate sets forth all insurance carried by Borrower and the Domestic
Subsidiaries on the Closing Date, setting forth in detail the amount and type of
such insurance.

        Section 6.19.    Deposit Accounts.    Schedule 6.19 to the Closing
Officer's Certificate lists all banks and other financial institutions at which
Borrower or any Domestic Subsidiary maintains deposit or other accounts as of
the Closing Date, and Schedule 6.19 to the Closing Officer's Certificate
correctly

34

--------------------------------------------------------------------------------




identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

        Section 6.20.    Accurate and Complete Statements.    Neither the Loan
Documents nor any written statement made by any Company in connection with any
of the Loan Documents contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained therein or
in the Loan Documents not misleading. There is no known fact that any Company
has not disclosed to Lender that has a Material Adverse Effect.

        Section 6.21.    Investment Company; Other Restrictions.    No Company
is (a) an "investment company" or a company "controlled" by an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or (b) subject to any foreign, federal, state or local statute or regulation
limiting its ability to incur Indebtedness.

        Section 6.22.    Defaults.    No Default or Event of Default exists
hereunder, nor will any begin to exist immediately after the execution and
delivery hereof.

ARTICLE VII.    SECURITY

        Section 7.1.    Security Interest in Collateral.    In consideration of
and as security for the full and complete payment of all of the Obligations,
Borrower hereby grants to Lender, a security interest in the Collateral.
Borrower and Lender hereby acknowledge and agree that, with respect to any ITU
Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Loan Document) until such time as the circumstances
that would give rise to such violation, invalidation or unenforceability no
longer exist.

        Section 7.2.    Collections and Receipt of Proceeds by Borrower.    

        (a)   Upon written notice to Borrower from Lender after the occurrence
and during the continuation of an Event of Default, a Cash Collateral Account
shall be opened by Borrower at the main office of Lender (or such other office
as shall be designated by Lender) and all such lawful collections of Borrower's
Accounts and such Proceeds of Borrower's Accounts and Inventory shall be
remitted daily by Borrower to Lender in the form in which they are received by
Borrower, either by mailing or by delivering such collections and Proceeds to
Lender, appropriately endorsed for deposit in the Cash Collateral Account. In
the event that such notice is given to Borrower from Lender, Borrower shall not
commingle such collections or Proceeds with any of Borrower's other funds or
property, but shall hold such collections and Proceeds separate and apart
therefrom upon an express trust for Lender. In such case, Lender may, in its
sole discretion, at any time and from time to time after the occurrence and
during the continuation of an Event of Default, apply all or any portion of the
account balance in the Cash Collateral Account as a credit against (i) the
outstanding principal or interest of the Loans, or (ii) any other Obligations in
accordance with this Agreement. If any remittance shall be dishonored, or if,
upon final payment, any claim with respect thereto shall be made against Lender
on its warranties of collection, Lender may charge the amount of such item
against the Cash Collateral Account or any other Deposit Account maintained by
Borrower with Lender, and, in any event, retain the same and Borrower's interest
therein as additional security for the Obligations. Lender may, in its sole
discretion, at any time and from time to time, release funds from the Cash
Collateral Account to Borrower for use in Borrower's business. The balance in
the Cash Collateral Account may be withdrawn by Borrower upon termination of
this Agreement and payment in full of all of the Obligations.

35

--------------------------------------------------------------------------------



        (b)   After the occurrence and during the continuation of an Event of
Default, at Lender's written request, Borrower shall cause all remittances
representing collections and Proceeds of Collateral to be mailed to a lockbox at
a location acceptable to Lender to which Lender shall have access for the
processing of such items in accordance with the provisions, terms and conditions
of the customary lockbox agreement of Lender.

        (c)   Lender, or Lender's designated agent, is hereby constituted and
appointed attorney-in-fact for Borrower with authority and power to endorse,
after the occurrence and during the continuation of an Event of Default, any and
all instruments, documents, and chattel paper upon the failure of Borrower to do
so. Such authority and power, being coupled with an interest, shall be
(i) irrevocable until all of the Obligations are paid, (ii) exercisable by
Lender at any time and without any request upon Borrower by Lender to so
endorse, and (iii) exercisable in the name of Lender or Borrower. Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest, and any and all other similar notices with respect thereto, regardless
of the form of any endorsement thereof.

        Section 7.3.    Collections and Receipt of Proceeds by
Lender.    Borrower hereby constitutes and appoints Lender, or Lender's
designated agent, as Borrower's attorney-in-fact to exercise, at any time, after
the occurrence and during the continuation of an Event of Default, all or any of
the following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Obligations:

        (a)   to receive, retain, acquire, take, endorse, assign, deliver,
accept, and deposit, in the name of Lender or Borrower, any and all of
Borrower's cash, instruments, chattel paper, documents, Proceeds of Accounts,
Proceeds of Inventory, collection of Accounts, and any other writings relating
to any of the Collateral. Borrower hereby waives presentment, demand, notice of
dishonor, protest, notice of protest, and any and all other similar notices with
respect thereto, regardless of the form of any endorsement thereof;

        (b)   to transmit to Account Debtors, on any or all of Borrower's
Accounts, notice of assignment to Lender thereof and security interest of Lender
therein, and to request from such Account Debtors at any time, in the name of
Lender or Borrower, information concerning Borrower's Accounts and the amounts
owing thereon;

        (c)   to transmit to purchasers of any or all of Borrower's Inventory,
notice of Lender's security interest therein, and to request from such
purchasers at any time, in the name of Lender or Borrower, information
concerning Borrower's Inventory and the amounts owing thereon by such
purchasers;

        (d)   to notify and require Account Debtors on Borrower's Accounts and
purchasers of Borrower's Inventory to make payment of their indebtedness
directly to Lender;

        (e)   to enter into or assent to such amendment, compromise, extension,
release or other modification of any kind of, or substitution for, the Accounts,
or any thereof, as Lender, in its sole discretion, may deem to be advisable;

        (f)    to enforce the Accounts or any thereof, or any other Collateral,
by suit or otherwise, to maintain any such suit or other proceeding in the name
of Lender or Borrower, and to withdraw any such suit or other proceeding.
Borrower agrees to lend every assistance requested by Lender in respect of the
foregoing, all at no cost or expense to Lender and including, without
limitation, the furnishing of such witnesses and of such records and other
writings as Lender may require in connection with making legal proof of any
Account. Borrower agrees to reimburse Lender in full for all court costs and
reasonable attorneys' fees and every other cost, expense or liability, if any,
incurred or paid by Lender in connection with the foregoing, which obligation of
Borrower shall constitute Obligations, shall be secured by the Collateral and
shall bear interest, until paid, at the Default Rate;

36

--------------------------------------------------------------------------------



        (g)   to take or bring, in the name of Lender or Borrower, all steps,
actions, suits, or proceedings deemed by Lender necessary or desirable to effect
the receipt, enforcement, and collection of the Collateral; and

        (h)   to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
Borrower's Cash Collateral Account or, at the option of Lender, to apply them as
a payment against the Loans or any other Obligations in accordance with this
Agreement.

        Section 7.4.    Lender's Authority Under Pledged Notes.    For the
better protection of Lender hereunder, Borrower has executed (or will execute,
with respect to future Pledged Notes) an appropriate endorsement on (or separate
from) each Pledged Note and has deposited (or will deposit, with respect to
future Pledged Notes) such Pledged Note with Lender. Borrower irrevocably
authorizes and empowers Lender, after the occurrence and during the continuation
of an Event of Default, to (a) ask for, demand, collect and receive all payments
of principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
Lender's discretion, any right, power or privilege granted to the holder of any
Pledged Note by the provisions thereof including, without limitation, the right
to demand security or to waive any default thereunder; (e) endorse Borrower's
name to each check or other writing received by Lender as a payment or other
proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as Lender may desire; and (g) enforce the
security, if any, for the Pledged Notes by instituting foreclosure proceedings,
by conducting public or other sales or otherwise, and to take all other steps as
Lender, in its discretion, may deem advisable in connection with the forgoing;
provided, however, that nothing contained or implied herein or elsewhere shall
obligate Lender to institute any action, suit or proceeding or to make or do any
other act or thing contemplated by this Section 7.4 or prohibit Lender from
settling, withdrawing or dismissing any action, suit or proceeding or require
Lender to preserve any other right of any kind in respect of the Pledged Notes
and the security, if any, therefor.

        Section 7.5.    Use of Inventory and Equipment.    Until the occurrence
of and continuation of an Event of Default and the exercise by Lender of its
rights under Article IX hereof, Borrower may (a) retain possession of and use
its Inventory and Equipment in any lawful manner not inconsistent with this
Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease its Inventory in the ordinary course of
business; and (c) use and consume any raw materials or supplies, the use and
consumption of which are necessary in order to carry on Borrower's business.

ARTICLE VIII.    EVENTS OF DEFAULT

        Each of the following shall constitute an Event of Default hereunder:

        Section 8.1.    Payments.    If (a) the interest on any Loan, any
commitment or other fee, or any other Obligation not listed in subpart (b)
hereof, shall not be paid in full when due and payable or within five (5) days
thereafter, or (b) the principal of any Loan shall not be paid in full when due
and payable.

        Section 8.2.    Special Covenants.    If any Company shall fail or omit
to perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15 or 5.20
hereof.

        Section 8.3.    Other Covenants.    If any Company shall fail or omit to
perform and observe any agreement or other provision (other than those referred
to in Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or
any Related Writing that is on such Company's part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of

37

--------------------------------------------------------------------------------




(a) any Financial Officer of such Company becomes aware of the occurrence
thereof, or (b) the giving of written notice thereof to Borrower by Lender that
the specified Default is to be remedied.

        Section 8.4.    Representations and Warranties.    If any
representation, warranty or statement made in or pursuant to this Agreement or
any Related Writing or any other material information furnished by any Company
to Lender or any other holder of any Note, shall be false or erroneous in any
material respect.

        Section 8.5.    Cross Default.    If any Company shall default in the
payment of principal or interest due and owing under any Material Indebtedness
Agreement, beyond any period of grace provided with respect thereto or in the
performance or observance of any other agreement, term or condition contained in
any agreement under which such obligation is created, if the effect of such
default is to allow the acceleration of the maturity of such Indebtedness or to
permit the holder thereof to cause such Indebtedness to become due prior to its
stated maturity.

        Section 8.6.    ERISA Default.    The occurrence of one or more ERISA
Events that (a) Lender determines could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company in excess of Five
Hundred Thousand Dollars ($500,000).

        Section 8.7.    Change in Control.    If any Change in Control shall
occur with respect to Borrower.

        Section 8.8.    Judgments.    There is entered against any Company (a) a
final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies, shall exceed Five
Million Dollars ($5,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider);
or (b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed or acknowledged coverage, and that, in either case, Lender reasonably
determines have, or could be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by the prevailing party or any creditor upon such judgment or order,
or (ii) there is a period of ten (10) consecutive Business Days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect.

        Section 8.9.    Material Adverse Change.    There shall have occurred
any condition or event that Lender reasonably determines has a Material Adverse
Effect on Borrower or any Company.

        Section 8.10.    Security.    If any Lien granted in this Agreement or
any other Loan Document in favor of Lender, shall be determined to be (a) void,
voidable or invalid, or is subordinated or not otherwise given the priority
contemplated by this Agreement and Borrower or the appropriate Credit Party has
failed to promptly execute appropriate documents to correct such matters, or
(b) unperfected as to any material amount of Collateral (as determined by
Lender, in its reasonable discretion) and Borrower or the appropriate Credit
Party has failed to promptly execute appropriate documents to correct such
matters.

        Section 8.11.    Validity of Loan Documents.    If (a) any material
provision, in the sole opinion of Lender, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) during the term of the
Loan Documents, any Credit Party shall deny that it has any or further liability
or obligation under any Loan Document; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Lender the benefits purported to be
created thereby.

38

--------------------------------------------------------------------------------



        Section 8.12.    Solvency.    If any Company (other than a Dormant
Subsidiary) shall (a) except as permitted pursuant to Section 5.12 hereof,
discontinue business, (b) generally not pay its debts as such debts become due,
(c) make a general assignment for the benefit of creditors, (d) apply for or
consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of such Company, (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under Title 11 of
the United States Code, or under any other bankruptcy insolvency, liquidation,
winding-up, corporate or similar statute or law, foreign, federal state or
provincial, in any applicable jurisdiction, now or hereafter existing, as any of
the foregoing may be amended from time to time, or other applicable statute for
jurisdictions outside of the United States, as the case may be, (f) file a
voluntary petition in bankruptcy, or file a proposal or notice of intention to
file a proposal or have an involuntary proceeding filed against it and the same
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case, or file a petition, an answer, or an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, (g) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company,
(h) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company, (i) take, or omit to take, any
action in order thereby to effect any of the foregoing, (j) have assets, the
value of which is less than its liabilities (taking into account prospective and
contingent liabilities), or (k) have a moratorium declared in respect of any of
its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

ARTICLE IX.    REMEDIES UPON DEFAULT

        Notwithstanding any contrary provision or inference herein or elsewhere:

        Section 9.1.    Optional Defaults.    If any Event of Default referred
to in Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof
shall occur and be continuing, Lender shall have the right, in its discretion,
to give written notice to Borrower to:

        (a)   terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligation of Lender to make any further
Loan immediately shall be terminated; and/or

        (b)   accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by Borrower.

        Section 9.2.    Automatic Defaults.    If any Event of Default referred
to in Section 8.12 hereof shall occur:

        (a)   all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and Lender thereafter shall not be
under any obligation to grant any further Loan; and

39

--------------------------------------------------------------------------------



        (b)   the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by Borrower.

        Section 9.3.    Offsets.    If there shall occur or exist any Event of
Default referred to in Section 8.12 hereof or if the maturity of the Obligations
is accelerated pursuant to Section 9.1 or 9.2 hereof, Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower to Lender,
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by Lender
(including, without limitation, by branches and agencies or any affiliate of
Lender, wherever located) to or for the credit or account of Borrower or any
Guarantor of Payment, all without notice to or demand upon Borrower or any other
Person, all such notices and demands being hereby expressly waived by Borrower.

        Section 9.4.    Collateral.    Lender shall at all times have the rights
and remedies of a secured party under the U.C.C., in addition to the rights and
remedies of a secured party provided elsewhere within this Agreement, in any
other Related Writing executed by Borrower or otherwise provided in law or
equity. Upon the occurrence and during the continuance of an Event of Default
and at all times thereafter, Lender may require Borrower to assemble the
Collateral, which Borrower agrees to do, and make it available to Lender at a
reasonably convenient place to be designated by Lender. To the extent not
prohibited by law, Lender may, with or without notice to or demand upon Borrower
and with or without the aid of legal process, make use of such force as may be
necessary to enter any premises where the Collateral, or any thereof, may be
found and to take possession thereof (including anything found in or on the
Collateral that is not specifically described in this Agreement, each of which
findings shall be considered to be an accession to and a part of the Collateral)
and for that purpose may pursue the Collateral wherever the same may be found,
without liability for trespass or damage caused thereby to Borrower. After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to Borrower personally or any other
Person or property, all of which Borrower hereby waives, and upon such terms and
in such manner as Lender may deem advisable, Lender, in its discretion, may
sell, assign, transfer and deliver any of the Collateral at any time, or from
time to time. No prior notice need be given to Borrower or to any other Person
in the case of any sale of Collateral that Lender determines to be perishable or
to be declining speedily in value or that is customarily sold in any recognized
market, but in any other case Lender shall give Borrower not fewer than ten
(10) days prior notice of either the time and place of any public sale of the
Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Borrower waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Lender may purchase the Collateral, or any part thereof, free from any right of
redemption, all of which rights Borrower hereby waives and releases to the
extent not prohibited by law. After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, Lender may apply the net proceeds of each such sale to or toward the
payment of the Obligations, whether or not then due, in such order and by such
division as Lender, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to Borrower, and Borrower shall
remain liable for any deficiency. In addition, Lender shall at all times have
the right to obtain new appraisals of Borrower or the Collateral, the cost of
which shall be paid by Borrower.

        Section 9.5.    Other Remedies.    The remedies in this Article IX are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Lender may be entitled.

40

--------------------------------------------------------------------------------



ARTICLE X.    MISCELLANEOUS

        Section 10.1.    No Waiver; Cumulative Remedies; Relationship of
Parties.    No omission or course of dealing on the part of Lender or the holder
of any Note in exercising any right, power or remedy hereunder or under any of
the Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.
Nothing contained in this Agreement and no action taken by Lender pursuant
hereto shall be deemed to constitute Borrower and Lender a partnership,
association, joint venture or other entity. The relationship between Borrower
and Lender with respect to the Loan Documents is and shall be solely that of
debtor and creditor, respectively, and Lender shall have no fiduciary obligation
toward Borrower with respect to any such documents or the transactions
contemplated thereby.

        Section 10.2.    Amendments, Waivers and Consents.    No amendment,
modification, termination, or waiver of any provision of any Loan Document nor
consent to any variance therefrom, shall be effective unless the same shall be
in writing and signed by Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

        Section 10.3.    Notices.    All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Borrower,
mailed or delivered to it, addressed to it at the address specified on the
signature pages of this Agreement, if to Lender, mailed or delivered to it,
addressed to the address of Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to the other party. All notices, statements,
requests, demands and other communications provided for hereunder shall be given
by overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt (if received during a Business Day, otherwise the
following Business Day). All notices hereunder shall not be effective until
received.

        Section 10.4.    Costs, Expenses and Taxes.    Borrower agrees to pay on
demand all costs and expenses of Lender, and all Related Expenses, including but
not limited to (a) administration, travel and out-of-pocket expenses, including
but not limited to reasonable attorneys' fees and expenses, of Lender in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Lender in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for Lender, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand Related Expenses, including
reasonable attorneys' fees and expenses, in connection with any restructuring,
amendment, or enforcement of the Obligations, this Agreement or any Related
Writing. In addition, Borrower shall pay any and all stamp, transfer,
documentary and other taxes, assessments, charges and fees payable or determined
to be payable in connection with the execution and delivery of the Loan
Documents, and the other instruments and documents to be delivered hereunder,
and agrees to hold Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees. All obligations provided for in this Section 10.4 shall survive any
termination of this Agreement.

        Section 10.5.    Indemnification.    Borrower agrees to defend,
indemnify and hold harmless Lender (and its affiliates, officers, directors,
attorneys, agents and employees) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including

41

--------------------------------------------------------------------------------




attorneys' fees), or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against Lender in connection with any
investigative, administrative or judicial proceeding (whether or not Lender
shall be designated a party thereto) or any other claim by any Person relating
to or arising out of the Loan Documents or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that Lender shall not have the right to be
indemnified under this Section 10.5 for its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction). All obligations
provided for in this Section 10.5 shall survive any termination of this
Agreement.

        Section 10.6.    Execution in Counterparts; Binding Effect; Borrower's
Assignment.    This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts and by facsimile signature,
each of which counterparts when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement. This Agreement shall become effective when it shall have been
executed by Borrower and Lender and thereafter shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Lender.

        Section 10.7.    Patriot Act Notice.    Lender hereby notifies the
Credit Parties that, pursuant to the requirements of the Patriot Act, Lender is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the Credit Parties
and other information that will allow Lender, as applicable, to identify the
Credit Parties in accordance with the Patriot Act. Borrower shall provide, to
the extent commercially reasonable, such information and take such actions as
are reasonably requested by Lender in order to assist Lender in maintaining
compliance with the Patriot Act.

        Section 10.8.    Severability of Provisions; Captions;
Attachments.    Any provision of this Agreement that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement. Each schedule or exhibit attached
to this Agreement shall be incorporated herein and shall be deemed to be a part
hereof.

        Section 10.9.    Confidentiality.    Lender shall hold all Confidential
Information in accordance with the customary procedures of Lender for handling
confidential information of this nature, and in accordance with safe and sound
banking practices. Except as permitted by applicable law or regulation, Lender
will not purchase or sell Borrower's publicly traded securities on the basis of
material non-public information about that security, Borrower or Borrower's
subsidiaries. Notwithstanding the foregoing, Lender may in any event make
disclosures of, and furnish copies of Confidential Information (a) when
reasonably required by any bona fide transferee or participant in connection
with the contemplated transfer of any Loans or Commitment or participation
therein (which information shall be provided under a notice of confidentiality);
(b) to the parent corporation or corporations of Lender (or any affiliate of any
of the foregoing), and to its respective auditors and attorneys, and any other
advisors or consultants with a need to know; and (c) as required or requested by
any Governmental Authority or representative thereof, or pursuant to legal
process, provided, that, unless specifically prohibited by applicable law or
court order, Lender, as applicable, shall notify the chief financial officer of
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an examination of the financial
condition of Lender by such Governmental Authority), and of any other request
pursuant to legal process, for disclosure of any such non-public information
prior to disclosure of such Confidential Information.

42

--------------------------------------------------------------------------------



        Section 10.10.    Entire Agreement.    This Agreement, any Note and any
other Loan Document or other agreement, document or instrument attached hereto
or executed on or as of the Closing Date integrate all of the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

        Section 10.11.    Legal Representation of Parties.    The Loan Documents
were negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

        Section 10.12.    Governing Law; Submission to Jurisdiction.    

        (a)    Governing Law.    This Agreement, each of the Notes and any
Related Writing (except as otherwise set forth in any Loan Document executed by
a Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of Borrower
and Lender shall be governed by Ohio law, without regard to principles of
conflicts of laws.

        (b)    Submission to Jurisdiction.    Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any Related Writing (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

[Remainder of page left intentionally blank]

43

--------------------------------------------------------------------------------



        Section 10.13.    JURY TRIAL WAIVER.    BORROWER AND LENDER, TO THE
EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN
BORROWER AND LENDER, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

        IN WITNESS WHEREOF, the parties have executed and delivered this Credit
and Security Agreement as of the date first set forth above.

Address: 14145 Danielson Street, Suite B
Poway, CA 92064   ALDILA, INC.   Attn: Chief Financial Officer   By: Peter R.
Mathewson

--------------------------------------------------------------------------------

Peter R. Mathewson
Chairman, CEO and President
Address:
One Embarcadero Center, Ste. 1100
San Francisco, CA 94111
 
KEYBANK NATIONAL ASSOCIATION   Attn: Institutional Bank   By: Andrew J. Chang

--------------------------------------------------------------------------------

Andrew J. Chang
Vice President

Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------






SCHEDULE 1

GUARANTORS OF PAYMENT


Aldila Golf Corp., a Delaware corporation

S-1

--------------------------------------------------------------------------------




SCHEDULE 2

PLEDGED SECURITIES


Name of Subsidiary


--------------------------------------------------------------------------------

  Jurisdiction

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Certificate Number

--------------------------------------------------------------------------------

  Owned by / Percentage

--------------------------------------------------------------------------------

  Aldila Golf Corp.    Delaware   10   1   Borrower / 100 %
Aldila Materials Technology Corp. 
 
Delaware
 
100
 
1
 
Borrower / 100
%
Aldila de Mexico, S.A. de C.V. 
 
Mexico
 
6500
3496
 
8
9
 
Aldila Golf Corp. / 99.98
%*
Aldila Carbon Fibers Products (Zhuhai) Company Limited
 
People's Republic of China
 
 
 
 
 
Aldila Golf Corp. / 100
%*
Aldila Composite Products Company Limited
 
Vietnam
 
 
 
 
 
Aldila Golf Corp. / 100
%*

--------------------------------------------------------------------------------

*Only 65% of the total combined voting power of all classes of equity interests
or stock (and 100% of all non-voting equity interests) constitutes Pledged
Securities.

S-2

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

$10,000,000   February 8, 2008

        FOR VALUE RECEIVED, the undersigned, ALDILA, INC., a Delaware
corporation ("Borrower"), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of KEYBANK NATIONAL ASSOCIATION ("Lender"), at its main office at 127
Public Square, Cleveland, Ohio 44114, or at such other place as Lender shall
designate, the principal sum of

TEN MILLION and 00/100..........................................................................DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrower pursuant to Section 2.2 of the
Credit Agreement, whichever is less, in lawful money of the United States of
America.

        As used herein, "Credit Agreement" means the Credit and Security
Agreement dated as of February 8, 2008, between Borrower and Lender, as the same
may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

        Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
Section 2.4(a) or as otherwise provided in the Credit Agreement.

        The portions of the principal sum hereof from time to time representing
Base Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.

        If this Note shall not be paid at maturity, whether such maturity occurs
by reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds. In the event of a failure to pay interest or principal, when
the same becomes due, and fails to cure such failure to pay within five (5) days
thereafter, then Lender may collect and Borrower agrees to pay a late charge of
an amount equal to five percent (5%) of the amount of such late payment.

        This Note is the Revolving Credit Note referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.

        Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

E-1

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

    ALDILA, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

E-2

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF
TERM NOTE


$5,000,000   February 8, 2008

        FOR VALUE RECEIVED, the undersigned, ALDILA, INC., a Delaware
corporation ("Borrower"), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION ("Lender"), at its main office at 127 Public Square, Cleveland, Ohio
44114, or at such other place as Lender shall designate, the principal sum of

FIVE MILLION and 00/100..........................................................................DOLLARS

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).

        As used herein, "Credit Agreement" means the Credit and Security
Agreement dated as of February 8, 2008, between Borrower and Lender, as the same
may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

        Borrower also promises to pay interest on the unpaid principal amount of
the Term Loan from time to time outstanding, from the date of the Term Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

        The portions of the principal sum hereof from time to time representing
Base Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.

        If this Note shall not be paid at maturity, whether such maturity occurs
by reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds. In the event of a failure to pay interest or principal, when
the same becomes due, and fails to cure such failure to pay within five (5) days
thereafter, then Lender may collect and Borrower agrees to pay a late charge of
an amount equal to five percent (5%) of the amount of such late payment.

        This Note is the Term Note referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

        Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

E-3

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

    ALDILA, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

E-4

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
NOTICE OF LOAN

                                    , 20        

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Banking

Ladies and Gentlemen:

        The undersigned,                                     , on behalf of
ALDILA, INC., a Delaware corporation ("Borrower") refers to the Credit and
Security Agreement, dated as of February 8, 2008 ("Credit Agreement", the terms
defined therein being used herein as therein defined), between Borrower and
KEYBANK NATIONAL ASSOCIATION, and hereby gives you notice, pursuant to
Section 2.5 of the Credit Agreement that Borrower hereby requests [a Loan] [an
interest change with respect to a portion of the Term Loan (the "Term Loan
Interest Change")] under the Credit Agreement, and in connection therewith sets
forth below the information relating to the [Loan (the "Proposed Loan")] [Term
Loan Interest Change] as required by Section 2.6 of the Credit Agreement:

(a)The Business Day of the [Proposed Loan] [Term Loan Interest Change] is
                                    , 20            .

(b)The amount of the [Proposed Loan] [Term Loan Interest Change] is
$                                    .

(c)The Proposed Loan is to be a:
Base Rate Loan              / Eurodollar Loan             / (Check one.)

(d)If the [Proposed Loan] [Term Loan Interest Change] is a Eurodollar Loan,
the Interest Period requested is [one month             , two months
            ,
three months             ].
(Check one.)

        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the [Proposed Loan] [Term
Loan Interest Change]:

          (i)  the representations and warranties contained in each Loan
Document are correct in all material respects, before and after giving effect to
the [Proposed Loan] [Term Loan Interest Change]and the application of the
proceeds therefrom, as though made on and as of such date;

         (ii)  no event has occurred and is continuing, or would result from
such [Proposed Loan] [Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

        (iii)  the conditions set forth in Section 2.6 and Article IV of the
Credit Agreement have been satisfied.

    ALDILA, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

E-5

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE

For Fiscal Quarter ended                                     

THE UNDERSIGNED HEREBY CERTIFIES THAT:


        (1)   I am the duly elected [President] or [Chief Financial Officer] of
ALDILA, INC., a Delaware corporation ("Borrower");

        (2)   I am familiar with the terms of that certain Credit and Security
Agreement, dated as of February 8, 2008, between Borrower and KEYBANK NATIONAL
ASSOCIATION ("Lender") (as the same may from time to time be amended, restated
or otherwise modified, the "Credit Agreement", the terms defined therein being
used herein as therein defined), and the terms of the other Loan Documents, and
I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Companies during the
accounting period covered by the attached financial statements;

        (3)   The review described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, that is continuing at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate;

        (4)   The representations and warranties made by Borrower contained in
each Loan Document are true and correct in all material respects as though made
on and as of the date hereof; and

        (5)   Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Sections 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.

        IN WITNESS WHEREOF, I have signed this certificate the              day
of                                     , 20            .

    ALDILA, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

E-6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24



TABLE OF CONTENTS
WITNESSETH
SCHEDULE 1 GUARANTORS OF PAYMENT
SCHEDULE 2 PLEDGED SECURITIES
EXHIBIT B FORM OF TERM NOTE
